     Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 1 of 88




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION

FLUIDIGM
CORPORATION,

a Delaware
Corporation; and

FLUIDIGM
CANADA INC.,
                                                        Case No. 3: 19-cv-05639-WHA
a foreign
                                                        Honorable William H. Alsup
corporation,

           Plaintiff

           v.

IONPATH, INC.,

a Delaware
Corporation,

           Defendant.




                INDEPENDENT EXPERT REPORT OF THOMAS F. KELLY

      1.        I have been retained by counsel for Fluidigm Corporation and Fluidigm Canada,

      Inc., (individually and collectively “Fluidigm”) to provide my independent expert opinion

      regarding claim construction and specifically what a person of ordinary skill in the art of

      mass spectrometry at the time of the inventions and/or applications for United States

      Patent Nos. 10,180,386 (the “’386 Patent”) and 10,436,698 (the "’698 Patent”)

      (collectively, the "Fluidigm Patents") would understand certain claim terms and

      limitations in those patents to mean.


      2.        This is my Independent Expert Report.
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 2 of 88




3.     In formulating my opinions, I reviewed and considered the documents and

materials identified in this Report. My opinions are also based on my education, training,

research, knowledge and professional experience. If asked to testify regarding my

opinions and bases therefore, I am prepared to do so.


                       A SUMMARY OF MY QUALIFICATIONS

4.     I received a Ph.D. in Materials Science from the Massachusetts Institute of

Technology, Cambridge Massachusetts, under Professors John B. Vander Sande and

Morris Cohen. I received an undergraduate degree from Northeastern University, in

Boston, Massachusetts, in Mechanical Engineering (with highest honors).


5.     Before entering industry, I worked for approximately 18 years as a Professor,

Associate Professor, and Assistant Professor, at the University of Wisconsin, Madison

WI, in the Department of Materials Science and Engineering and also served as the

Director of the Materials Science Center at the University, a heavily used

instrumentation center including, among other technologies, transmission electron

microscopy, scanning electron microscopy, x-ray diffraction, and various surface

analysis instruments. My research included analytical electron microscopy and atom

probe tomography.


6.     I have been involved in the development of atomic and molecular detection

technologies for approximately 30 years including as the Founder, Chief Executive

Officer, and Chief Technical Officer, of Imago Scientific Instruments Corporation,

which developed and commercialized atom probe tomography instruments.




                                         2
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 3 of 88




7.     Imago Scientific was acquired by Ametek, Inc., in 2010. At that time, I became

the Division Vice President for Innovation and New Technologies, as well as the Chair

of Scientific Council and Chair of Materials Analysis Division Committee on

Innovation and New Technologies, at CAMECA Instruments, Inc., a business unit of

Ametek, Inc. At CAMECA Instruments, I was responsible for, among other things, all

innovation on all product lines and driving innovation in the Materials Analysis

Division.


8.     I resigned from CAMECA in August 2018 so that I could start Steam

Instruments, Inc., which is developing new detector technology and mass spectrometry

instruments for biomolecules. I am the Founder and currently the Chief Executive

Officer of Steam Instruments.


9.     I am and have been involved in numerous professional societies and activities

including, for example, as Fellow of the Microscopy Society of America, Fellow and

President of the Microanalysis Society, Fellow and President of the International Field

Emission Society, and on the Advisory Board for the Oak Ridge National Laboratory

Center for Nanophase Materials Science, among others.


10.    I have received numerous R&D and other research awards, and have over 230

publications and 19 patent applications with 12 issued patents.


11.    Additional information on my qualifications, background and experience can be

found in my curriculum vitae, attached as Exhibit 1 to this Independent Expert Report,

which provides a list of my positions, professional activities and society memberships,

articles, courses, seminars, presentations, and patents.

                                          3
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 4 of 88




12.    Among other experience I have with secondary-ion mass spectrometry

(“SIMS”), while serving as Director of the Materials Science Center at UW Madison, I

was responsible for oversight and direction for a dynamic SIMS (CAMECA 3f).

While at CAMECA, I was responsible for innovation on all instrumentation which

included, among other instruments, the standard dynamic SIMS (the current model

was then the 7f), the large-magnet dynamic SIMS (models IMS 1280 and IMS 1300

HR3), and the NS50L nanoSIMS.


                                      COMPENSATION

13.    I am being compensated at a rate of $400/hour. My compensation is not

dependent on the nature of my opinions or the outcome of this case.


                                  PRIOR TESTIMONY


14.    I have not previously provided expert support in any patent litigation cases, or

testified as an expert at trial or deposition within the preceding four years.


                             INFORMATION CONSIDERED

15.    In addition to my background, including my education and experience, my

opinions in this Independent Expert Report are based on my review of:


              i.       The ‘386 and '698 Patents;


              ii.      The file histories of the ‘386 and '698 Patents;




                                          4
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 5 of 88




           iii.    Joint Claim Construction and Prehearing Statement, dated June

           1, 2020, including Exhibit 1 setting forth Fluidigm and IONpath

           proposed constructions and support


           iv.     Methods for Generating Protein Molecular Ions in TOF-SIMS

           by McArthur, 2004


           v.      Glow Discharge Mass Spectrometry, Methods by Annemie

           Bogaerts, 1999


           vi.     Atomic Mass Spectrometry by Blades, 1994


           vii.    Practical Guide to ICP-MS by Thomas, 2004


           viii.   A Mass Spectrometry Primer for Mass Spectrometry Imaging by

           Rubakhin and Sweedler, 2010


           ix.     Atomic and Molecular Imaging at the Single-Cell Level with

           TOF-SIMS by Colliver, 1997


           x.      U.S. PG-Pub No. 2002/0086441 to Baranov et al., 2002


           xi.     A Beginner's Guide to ICP-MS, Parts I-XI, by Thomas, 2001-

           2002


           xii.    MIBI-TOF: A Multiplexed Imaging Platform Relates Cellular

           Phenotypes and Tissue Structure by Keren et al., 2019.




                                     5
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 6 of 88




              xiii.    Local Electrode Probe Tomography: A User's Guide, by Larson

              et al., Springer, 2013.




                TECHNOLOGY BACKGROUND AND TUTORIAL

16.    The '386 and '698 Patents are directed to multiplexed analysis of cell samples at

the single cell level, using mass spectrometry techniques. In the multiplexed analysis,

a plurality of different analytes in a sample are identified by providing a plurality of

different tagged antibodies that are each specific for the different analytes, which may

be, for example, different proteins or other biomarkers in the sample. For example, the

plurality of different tagged antibodies may be specific for certain proteins or other

biomarkers that are of interest to a researcher or a physician. As each type of protein or

other biomarker has a different chemical structure, a specific antibody may be selected

for that structure, and each particular antibody employed will only bind to that

corresponding protein.


17.    The ability to evaluate such multiplex information at the cellular level has been

a transformative breakthrough for medical research, allowing for the identification of

interactions and relationships between multiple different proteins or other biomarkers

in or on the cells, and providing for the multiplexed profiling of cells to determine

correlations between the presence and/or relative levels of multiple different

biomarkers and disease states. Examples of research and/or diagnostic areas where

multiplexed single cell analysis technique has been implemented to make new

discoveries including, for example, cancer research and immuno-oncology,



                                          6
        Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 7 of 88




         immunology, immunophenotyping, infectious disease/microbiology studies (including

         studies on COVID-19), liquid biopsy, neurology, oncology, and stem cell research.


         18.      To facilitate multiplexing in single cell analysis, each antibody is tagged with

         an elemental tag comprising a lanthanide or noble metal. The elemental tags thus

         include an element (lanthanide or noble metal), or an isotope of an element, that can

         provide a distinguishable signal for the specific antibody. The use of elemental tags

         comprising lanthanides and/or noble metals, including their many isotopes, allows for

         multiplexing analysis because each has a different molecular weight distinguishable by

         mass spectrometry. In other words, the protein or biomarker of interest is bound by an

         antibody which in turn is labeled or tagged with a specific elemental tag. When the

         elemental tag is detected by mass spectrometry, it provides a signal indicating that the

         protein or biomarker of interest was present in or on the cell. For purposes of

         illustration, Figure 1 below1 shows an example of such an elemental tag, in this case

         having lanthanide atoms (Ln) conjugated via a polymer chain to an antibody.




                                                          Figure 1



1
  Figures 1- 3 are more recent schematics created after the 2004 filing date of the '386 and '698 Patents, but are
representative of the invention as claimed.

                                                           7
        Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 8 of 88




         19.      Importantly, the multiplexed analysis described in the '386 and '698 Patents is

         performed by sequential analysis of single cells, such that information about the

         multiple analytes that may be present in or on different cells can be determined at the

         cellular level. As described by the claims of the '386 and '698 Patents, the sequential

         analysis of the single cells involves vaporizing, atomizing, and ionizing the multiple

         elemental tags from first and second cells. As described below, vaporizing and

         ionizing is required because the elemental tags are detected by mass spectrometry.

         Figure 2 below illustrates an example of multiplexed analysis of cells in a tissue or cell

         line sample,2 where a laser ablation technique is used vaporize material from different

         laser ablation spots corresponding to different cells on the sample.




                                                         Figure 2



         20.      A transient signal of the multiple vaporized, atomized, and ionized elemental

         tags of the first cell is detected using mass spectrometry, and a transient signal of the

         multiple vaporized, atomized, and ionized elemental tags of the second cell is detected

         using mass spectrometry, with the transient signal associated with the first cell and the


2
 In a "staining" process, the elemental tags conjugated to the antibodies are introduced to the sample, such that the
conjugated antibodies become bound to the analyte of interest in the sample (i.e. the antibodies bind to analyte in the
sample for which they are specific).

                                                          8
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 9 of 88




transient signal of the second cell being detected sequentially. Figure 3 below shows

an example of detection via mass spectrometry, using a time-of-flight (TOF) detector

that separates ions in a transient signal according to their mass, to distinguish ions

having different masses from one another.




                                         Figure 3

21.    The elemental composition (in '386) or the lanthanides and/or noble metals (in

'698) of the first and second cells are thus detected via this multiplexing single cell

analysis technique. That is, by providing for systems and methods that allow for the

sequential detection of the transient signals of the multiple vaporized, atomized and

ionized elemental tags, with the transient signals each being associated with either the

first or second cell in the sequential detection, multiplexed analysis of analyte at the

individual cell level is possible. Atomizing the elemental tag is required because it is

the individual ionized lanthanide or noble metal atoms that are detected by mass

spectrometry.




                                          9
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 10 of 88




 Mass Spectrometry

 22.       Generally speaking, mass spectrometry involves the detection of the mass of an

 ionized element or other substance, to identify moieties of interest in a sample. See,

 e.g., Introduction to “A Mass Spectrometry Primer for Mass Spectrometry Imaging,”

 Rubakhin & Sweedler, Methods Mol Biol. 2010; 656; 21-49 (hereinafter referred to as

 “Rubakhin”).


 23.       Unless the element or substance of interest is already in a gas phase, it must be

 vaporized from a solid or liquid phase and ionized to provide an ionic form suitable for

 detection by a mass analyzer/detector (see, e.g., Rubakhin page 3; "analytes need to be

 vaporized from a solid or liquid phase, ionized, and transferred into the vacuum system

 of the mass analyzer"). That is because the detector of the mass analyzer is detecting

 individual elements or molecules in ionized form. “Vaporization” can be achieved by a

 variety of different processes, including heating of the sample, exposure of the sample

 to a high electric field, applying laser irradiation, bombardment with ions, and other

 methods that are capable of imparting energy to the sample to liberate the material to

 be detected from the sample (see, e.g., Rubakhin page 3; "[v]aporization can be

 achieved by a variety of techniques, including heating the samples, exposing them to a

 high electric field ... and/or via bombardment with fast atoms, or atomic or molecular

 ions").


 24.       As such, the two key steps of mass spectrometry are vaporizing and ionizing

 the element or substance of interest and detecting the resulting ionized element or

 substance. In addition, if an individual ionized element is being detected, then the

 elemental tag must be atomized such that the individual ionized element can be

                                            10
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 11 of 88




 detected separately. As shown in the chart below, and known to people in the field, a

 variety of ion sources can be used to vaporize and ionize the element or substance of

 interest and a variety of mass analyzers or detectors can be used to detect the resulting

 ionized element or substance. (See, page 13A of "Atomic Mass Spectrometry," M.W.

 Blades, Applied Spectroscopy, 1994: Vol. 48; Number 11 (hereinafter referred to as

 "Blades")).




 Ion Sources

 25.    By 2004, some commonly used techniques for the generation of ions from a

 sample of interest included: (a) inductively coupled plasmas (ICP); (b) Microwave

 Induced Plasma (MIP); (c) DC- or RF- Glow Discharge (GD); (d) Spark Source (SS);

 (e) Laser Ablation/Ionization; (f) Ion-Beam (e.g., generation of secondary ions by

 directing an ion beam onto a sample); and (g) Electrospray, among others (see, e.g.,

 page 13A of "Blades").


                                          11
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 12 of 88




 26.     For example, in Inductively Coupled Plasma Mass Spectrometry (“ICP-MS”),

 which is one apparatus described in the '386 and '698 Patents (see, e.g., '386 Patent,

 13:12-39), material to be analyzed is introduced into an inductively coupled plasma

 chamber where energized plasma species (e.g. argon plasma ions and free electrons)

 break up or atomize the material, and then generate ions from the atomic components.

 As material introduced into the ICP chamber moves further into the plasma, the

 material changes first into a gaseous form and then into ground state atoms, with the

 final process of conversion of the atoms to ions being achieved by collisions of the

 energetic plasma species (the free electrons in the plasma and also to a lesser extent the

 plasma gas ions) with the ground state atoms (see, e.g., "Spectroscopy Tutorial: A

 Beginner's Guide to ICP-MS" by Robert Thomas, 2001-2002, pages 29-30 in Part III

 (hereinafter referred to as "Thomas 2001-2002"; and "Practical Guide to ICP-MS" by

 Robert Thomas, pages 29-30 in Chapter 4, hereinafter referred to as "Thomas 2004")).

 The ionized atomic species are then directed to a mass analyzer/detector for analysis.

 To illustrate, referring to FIG. 2 of the '386 and '698 Patents below, ionized atomic

 species formed in the device 104 for vaporizing, atomizing and ionizing the elemental

 tags (e.g., an ICP chamber according to one embodiment in the '386 and '698 Patents)

 are directed to spectrometer 106, which may be, for example, a TOF detector 126 (see,

 e.g., '386: 7: 46-8:20).




                                          12
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 13 of 88




 27.      Schematically, the vaporization, atomization and ionization process performed

 by the ICP technique described in the patent to create ions from material introduced in

 droplet form is depicted below (see Figure 5 on page 29, Part III of Thomas 2001-

 2002):




                                         13
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 14 of 88




 28.    Glow discharge is one of many known techniques among those specifically

 identified in the '386 and '698 Patents for performing vaporization, atomization,

 ionization of a sample (see, e.g., '386 Patent, 6:59-7:2). In the glow discharge

 technique, a plasma is formed at a very low pressure (e.g., 1 torr), by applying a

 potential difference between two electrodes sufficient to create a gas breakdown and

 split the gas into positive ions and electrons (see, e.g., "Glow Discharge Mass

 Spectrometry, Methods" by Annemie Bogaerts, 1999 (hereinafter referred to as

 "Bogaerts"), page 669). The plasma ions are accelerated towards a sample to be

 analyzed, with the kinetic energy of the ions being transferred to the sample on impact,

 and thereby causing surface material to be ejected from the sample surface -- a

 phenomenon often referred to as “sputtering”. The material released from the sample

 by this sputtering process enters the plasma where the material is ionized, and the ions

 can be detected by a mass analyzer/detector (see, e.g., Bogaerts, page 669, "[t]he use of

 glow discharge as an ion source for mass spectrometry is based on the phenomenon of

 sputtering": Blades, page 16A, "[t]he impinging ion ... penetrates to a depth of a few

 angstroms where its kinetic energy can cause surface atoms to be ejected ... a

 phenomenon called sputtering”).


 29.    In this technique, the glow discharge plasma ions serve as "primary ions" that

 sputter material from the sample, to facilitate the generation of "secondary ions"

 corresponding to the ionized material that has been liberated from the sample. For

 example, the figure below shows a schematic example of a glow discharge device,

 where argon ions from the plasma (i.e. "primary ions") sputter the sample at the

 cathode, resulting in ejection of material MO and ionization M+ thereof (i.e. "secondary


                                          14
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 15 of 88




 ions"), followed by travel of these secondary ions to the mass spectrometer (see page

 670 of Bogaerts).




 30.    Another sputtering technique for vaporizing, atomizing and ionizing a sample

 that was long known, and was available in 2004, was Secondary Ion Mass

 Spectrometry "SIMS" (see Blades, page 13A). In the SIMS technique, the tool for

 sputtering the sample includes a beam of fast-moving ions ("primary ions"), which can

 be created by extracting the ions generated by a plasma (see, e.g., page 1375 of "A

 Structure Tumor-Immune Microenvironment in Triple Negative Breast Cancer

 Revealed by Multiplexed Ion Beam Imaging," Keren et al.; 2019; Cell; 174; 1373-1387

 (hereinafter referred to as "Keren"): "... rasterizing oxygen duoplasmatron primary ion

 beam"). The fast moving primary ions are directed at a sample, and transfer kinetic

 energy to the sample surface upon impact, much as in the glow discharge technique

 described above, which causes material to be released from the sample surface --

 "vaporized" -- in the form of gas phase neutrals and ions (referred to as "secondary

 ions"). The secondary ions released from the sample are transported to a mass


                                         15
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 16 of 88




 analyzer/detector for analysis. (See, e.g., Blades page 16A; Rubakhin, Section 2.2.1.1,

 "The bombardment process results in formation of gas phase neutrals, ions ...";

 "Methods for Generating Protein Molecular Ions in TOF-SIMS" by McArthur et al.,

 Langmuir 2004, 20, 3704-3709 (hereinafter referred to as "McArthur"), Abstract, "The

 vaporization process used in TOF-SIMS ..."; "Atomic and Molecular Imaging at the

 Single-Cell Level with TOF-SIMS" by Colliver et al., Anal. Chem 1997, 69, 2225-

 2231 (hereinafter referred to as "Colliver"), page 2225 "SIMS can now be used to

 investigate ... important biological molecules ... [that] desorb directly into the gas phase

 using energetic ion beams.")


 31.     An example of a SIMS device known and available at the time of filing of the

 '386 and '698 Patents is depicted below, which shows a primary ion beam directed onto

 a sample, with the secondary ions that have been vaporized from the sample being

 directed to a mass spectrometer for detection (Blades, page 17A and Fig. 4).




                                          16
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 17 of 88




 32.      Another version of the SIMS method exhibiting vaporization, atomization,

 and ionization via sputtering with an ion beam, and the use of a time of flight mass

 spectrometer (“TOF-MS”), is depicted below (Keren, page 1374):




 33.    In summary, while a number of different techniques (ICP, glow discharge,

 SIMS, and other techniques) were known to persons of ordinary skill in the art at the

 time of filing of the '386 and '698 patents for creating ions from a sample, they all

 apply energy to vaporize the material of interest from a solid or liquid phase of the

 sample, in order to provide the material in an ionized form suitable for detection by a

 mass analyzer/mass spectrometer (see, Rubakhin Section, 2.2.1 Ion Sources "Unless

 originally in the gas phase, analytes need to be vaporized from a solid or liquid phase").

 In addition, at least the glow discharge technique and the SIMS technique both used a

 "sputtering" mechanism as a part of a process for forming ions ("secondary ions") for

 detection by a mass analyzer/spectrometer, with a main difference between the two

 techniques primarily being in how the "primary ions" used for the sputtering were

 created (i.e. from a glow discharge plasma, or ion beam in SIMS).

                                          17
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 18 of 88




 Mass Analyzer/Detector

 34.    In addition to an ion source, the other critical feature of mass spectrometry is a

 mass analyzer (Blades, page 13A, Fig. 1, 1994).




 35.    Mass analyzers known and available at the time of filing of the '386 and '698

 patents included, for example, magnetic sector mass spectrometers, quadrupole mass

 filters, time-of-flight mass spectrometers, quadrupole ion traps, and Fourier transform

 mass spectrometers. Id.


 36.    One way to measure mass is to observe the acceleration of an ion from rest due

 to an electric field. Heavier ions take a longer time to fly from the starting point

 (specimen) to the end point (detector). Thus, the flight time can be related directly to

 the mass of the ion. Detectors for time of flight mass spectrometry (“TOF MS”) are

 configured to report the arrival time of the ion. To determine a time of flight, there

 must be a way to determine when the ion left the specimen. This can be accomplished


                                          18
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 19 of 88




 by pulsing the ion extraction event. As was known at the time, this can be done with a

 laser pulse (laser desorption/ionization (“LDI”)), an ion pulse (using SIMS), or other

 methods then known to those skilled in the field. In my opinion, the identification and

 use of TOF MS in the ‘368 and ‘698 Patents discloses and teaches to those skilled in

 the art that the inventions include employing LDI and SIMS devices. Flight times are

 usually in the microsecond range which means that to measure TOF, it is necessary to

 determine the ion departure time to about one nanosecond to have good timing

 precision, and therefore good mass precision. These terms are referred to as timing

 resolution and mass resolution, respectively. Modern electronics can measure the flight

 time to a small fraction of a nanosecond. It is typical that a good TOF MS can measure

 the mass (actually, m/z, where z is the charge state) to a precision of a hundredth of an

 atomic mass unit (Dalton). A TOF mass spectrum from an atom probe tomograph of an

 aluminum alloy is shown in Figure 1 below.




                                       Figure 1

                                          19
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 20 of 88




 37.    The Math. The gain in potential energy that an ion receives from an accelerating

 voltage (“V”) is:


 1.             P.E. = z e V


 where P.E. is the potential energy, z is the charge state, and e is the charge on an electron.

 This gain in potential energy is converted entirely to kinetic energy,


 2.             K.E. = ½ m v2 2


 So that,


 3.             z e V = ½ m v2


 Since the flight is almost at constant speed, we can assume that


 4.             v=constant = L/t


 where L is the flight path length and t is the time of flight. Equation 4 can be solved as


 5.             m/z = 2 e V t2/L2


 38.    Thus, measuring the time of flight, t, gives the mass-to-charge-state ratio as

 shown in Figure 1. The nominal configuration of a straight flight path ToF MS is shown

 in Figure 2.




                                          20
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 21 of 88




                                       Figure 2
 39.    An exemplary schematic of ion separation using TOF is illustrated below,

 showing three ions of different mass-to-charge ratios being accelerated and arriving at

 a detector at different times, with the lightest mass ion arriving first, the medium mass

 ion arriving second, and the heaviest mass ion arriving last (see, e.g., Thomas 2001-

 2002, page 36, Figure 1, of Part VIII):




                                           21
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 22 of 88




 40.     The TOF technique allows for separation of ions based on their different masses,

 such that ions having a lighter mass reach the detector before ions having heavier masses,

 allowing the ions to be distinguished from one another. Other techniques for the

 separation of ions based on their differing masses can also be provided, such as magnetic

 sector techniques that use a magnetic field to curve trajectories of ions in relation to the

 magnitude of the ion's mass-to-charge ratio, for example (see, e.g., Rubhakin, Section

 2.2.2.3).


 41.     As a result of the ability to differentiate between ions of different mass-to-charge

 ratios (or in the case of ions having the same ionic charge z, the ability to differentiate

 between ions of different masses), mass analyzers/detectors used in mass spectrometry

 techniques are capable of analyzing a variety of different ionized materials, including

 ions formed from samples in a liquid or solid state.




                                           22
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 23 of 88




 Elemental Tags

 42.     The '386 and '698 Patents provide the ability to multiplex -- simultaneously

 identify multiple different analytes in a sample -- by using elemental tags that act as

 labels for the different analytes and which provide a distinguishable signal of the

 presence of analyte or analyte complex with which the elemental tags are associated

 (see, e.g., '386 Patent, 5:52-67). For example, multiplexing can provide for the

 simultaneous identification of multiple different proteins or biomarkers in a sample.

 The elemental tags in turn contain an element, or an isotope of an element, that

 provides the distinguishable signal (see, e.g., '386 Patent, 5:52-67).


 43.     Specifically, in claim 1 of each of the '386 and '698 Patents, the elemental tags

 comprise "a lanthanide or noble metal," including distinct isotopes thereof, that

 provides the distinguishable signal corresponding to each of the plurality of tagged

 antibodies that are tagged with the elemental tags, and which are specific for different

 analyte in the sample. Stated differently, multiple different analytes and/or biomarkers

 in a sample are each tagged with a unique elemental tag (via antibodies specific for

 said analyte) such that the presence of each analyte can be determined by detection of

 its distinct elemental tag.


 44.      The multiple elemental tags are vaporized, atomized and ionized to liberate the

 elemental tags from the sample and provide the elemental tags in their ionized atomic

 form, such as by a suitable vaporization, atomization and ionization technique (e.g.

 ICP, graphite furnace, capacitively coupled plasma, glow discharge, SIMS, or other

 suitable technique). For elemental tags comprising lanthanides or noble metals, the

 ionized form of the lanthanide or noble metal atoms themselves are formed as a result

                                          23
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 24 of 88




 of vaporization, atomization and ionization process. As part of this process, the

 lanthanides or noble metals which were attached to an antibody have been separated

 into their atomic components — that is, they have been atomized. The lanthanides or

 noble metals in ionized atomic form are detected in the claimed inventions using mass

 spectrometry to distinguish between lanthanides or noble metals of different mass by

 using ToF MS. In other words, the detection of the unique lanthanides and/or noble

 metals provide information about the presence in the sample of the analyte they were

 provided to tag.




 Isotopes

 45.    The elemental tags comprising the lanthanide or noble metal recited in claim 1

 of each of the '386 and '698 Patents can, in my opinion, include any of the lanthanide

 series of chemical elements, any of the noble metal chemical elements, as well as any

 isotopes thereof (see, e.g., '386 Patent, 5:52-67). For example, the lanthanide series of

 chemical elements includes Lanthanum (La), Cerium (Ce), Praseodynium (Pr),

 Neodynium (Nd), Prometheum (Pm), Samarium (Sm), Europium (Eu), Gadolinium

 (Gd), Terbium (Tb), Dysprosium (Dy), Holmium (Ho), Erbium (Er), Thulium (Tm),

 Ytterbium (Yb) and Lutetium (Lu).


 46.    Multiplexing can be enabled using different elemental tags each comprising a

 different lanthanide element, such as a first elemental tag comprising Europium

 (lanthanide chemical element number 63, average atomic mass of 151.964 amu) and a

 second elemental tag comprising Gadolinium (lanthanide chemical element number 64,

 average atomic mass of 157.25 amu) (see, e.g., '386 Patent, 10:5-9). Since the element

                                          24
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 25 of 88




 Gadolinium has a different mass than Europium, these element tags can be

 distinguished from one another using mass spectrometry techniques. In addition,

 multiplexing can also be provided by including distinct isotopes of the lanthanide

 and/or noble metals, where the distinct isotopes are isotopes of an element that has a

 distinguishable mass from other isotopes, of the same or other element, used as tags in

 the sample (see, e.g., '386 Patent: 5:52-57). Ideally, the lanthanides and/or noble

 metals that are used are also of relatively low natural abundance, to reduce the

 likelihood of detecting "endogenous" species (species naturally occurring in a sample,

 not elemental tags), which would not be indicative of the presence of analyte, but rather

 of the presence of the endogenous material per se, and so could interfere with analysis

 of the analyte in the sample.


 47.    While different chemical elements have different masses that are

 distinguishable from one another, due to the combined weights of the protons, neutrons

 and electrons making up each chemical element, each chemical element can also exist

 in multiple different isotopic forms according to varying numbers of neutrons present

 in the nucleus of each. That is, different isotopes of the same element have the same

 number of protons and electrons, but differ in the number of neutrons present for each

 isotope, which results in a small -- but detectable -- difference in mass between

 different isotopes of a same chemical element. Some examples of isotopes detectable

 by ICP-MS are below (see, Thomas 2001-2002, page 43 of part IX).




                                          25
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 26 of 88




 48.    As described in the '386 and '698 Patents, the use of isotopes, and specifically

 isotopes of lanthanides and/or noble metals, can expand the multiplexing options for

 labelling with the elemental tags (see, e.g., '386 Patent, 5:52-57; 8:17-25 "a large

 number of distinguishable element and isotopes can be used as tags"; 9: 24-36; 9:56-57

 "the tags can be conveniently constructed using the natural isotopic distributions";

 9:67-10:9 of '386 "Where a higher order of multiplexing is desired, the use of

 commercially-available enriched isotopes .. offers a possibility"). For example,

 referring to the example above with the first elemental tag comprising Europium and

 the second elemental tag comprising Gadolinium, multiplexing with these elements can

 be expanded by selecting the first elemental tag comprising Europium to be a specific

 Europium isotope (e.g. 151Eu), such that a third elemental tag also comprising

                                          26
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 27 of 88




 Europium, but of a different isotope thereof (e.g. 153Eu) could be provided, giving three

 elemental tags total (151Eu, 153Eu and Gd) that can be used for multiplexing and

 providing distinguishable signals to identify multiple different analytes in a sample.




 Single Cell Analysis

 49.     The '386 and '698 Patents further provide methods for single cell analysis, or in

 other words, analysis at the individual cellular level (versus the multi-cellular level),

 using the multiplexing and mass spectrometry methods above (see, e.g. '386: 1: 35-37

 "The invention features apparatus and methods for sequentially analyzing particles, for

 example single cells or single beads, by spectrometry"). That is, the methods and

 systems described therein are capable of identifying analytes and/or biomarkers that are

 present in or on a specific individual cell. This level of specificity in detection provides

 a powerful tool for analysis and diagnosis on the individual cell level, such as for

 example in identifying different biomarkers present in different cells in a cell sample

 (e.g. different cells in a tissue sample), and in differentiating between different cells in

 a sample (e.g. cancerous cells versus non-cancerous cells) based on their individual

 biomarker profiles. As described in the '386 and '698 Patents themselves, some

 examples where single cell analysis was believed to be beneficial at the 2004 time of

 filing were in the subclassification of non-Hodgkin's lymphoma, immunotyping of

 helper T-cells, and the determination of the ratio of CD4 to CD8 T-cells for the

 indication of HIV progression in HIV positive patients (see, e.g., '386: 1:66-2:4). In

 the years since the filing of the '386 and '698 Patents, the ability to perform analysis on

 the single cell level has allowed for advances in the fields of, for example cancer


                                           27
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 28 of 88




 research and immuno-oncology, immunology, immunophenotyping, infectious

 disease/microbiology studies (including studies on COVID-19), liquid biopsy,

 neurology, oncology, and stem cell research (see discussion above).


 50.     As a part of the single cell analysis described in the '386 and '698 Patents, a

 transient signal of multiple vaporized, atomized, and ionized elemental tags of a first

 cell is detected using mass spectrometry, and a transient signal of multiple vaporized,

 atomized, and ionized elemental tags of a second cell are detected using mass

 spectrometry, with the transient signal associated with the first cell and the transient

 signal of the second cell being detected sequentially. The elemental composition (in

 '386) or the lanthanides and/or noble metals (in '698) of the first and second cells are

 thus detected via this multiplexing single cell analysis technique. That is, the '386 and

 '698 Patents provide systems and methods that allow for the sequential detection of the

 transient signals of the multiple vaporized, atomized and ionized elemental tags, with

 the transient signals each being associated with either the first or second cell in such

 sequential detection, and by so doing provide for the multiplexed analysis of analyte at

 the individual cell level.




                        PERSONS OF ORDINARY SKILL IN THE ART


 51.     For the purpose of my analysis and opinions, I have considered how certain

 terms and limitations in the ‘386 and ‘698 Patents would been understood at the time of

 applications for the inventions claimed in each respective patent by a person of

 ordinary skill in the art.


                                           28
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 29 of 88




 52.    The ‘386 and ‘698 Patents reflect that they are based upon and claim priority to

 a Provisional Application, Serial No. 60/555,952, that was filed on March 25, 2004.


 53.    In determining the characteristics of a person of ordinary skill in the art at the

 time of the respective applications (March 25, 2004 for the ‘386 and ‘698 Patents), I

 considered several things including, for example, the type of technology involved, the

 educational background and experience of those actively working in the field at the

 time, the backgrounds and experience of the scientists and engineers that I worked with

 in the mass spectrometry field at about that time, and the types of problems

 encountered.


 54.    In my opinion, a person of ordinary skill in the art as of March 25, 2004 would

 be a person who has: (i) a graduate degree, and preferably a Ph.D., in a relevant

 scientific or engineering field (such as materials science, chemistry, physics, materials

 engineering, medicine, and/or biophysics); and/or (ii) approximately ten (10) years of

 relevant industry or academic experience relating to mass spectrometry techniques

 and/or applications thereof.




                                  LEGAL STANDARDS



 55.    I understand that, generally, terms in a claim are generally given their plain and

 ordinary meaning as would have been understood by one of skill in the art at the time

 that the application for the patent at issue was made. I also understand that a patentee

 may act as his own lexicographer and expressly or implicitly define a term or terms in


                                          29
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 30 of 88




 a manner that differs from their plain and ordinary meaning. For this reason, I

 understand that when I interpret a claim term of a patent, my primary source is the

 intrinsic evidence of the patent which is comprised of the claims, the specification, and

 the prosecution history. Further, it is my understanding that in interpreting the

 meaning of claim terms and limitations, you first look to how a term or limitation is

 used in the claims, and then how the term or limitation is used in the context of the

 entire patent, including the specification. I understand that statements and arguments

 made by the inventors during the prosecution of their patent application (also called the

 “file history”) may also be considered in determining the meaning and scope of a

 claim. I understand that one may also look to extrinsic evidence such as technical

 dictionaries, treatises and even my own knowledge as one of skill in the art. I

 understand that extrinsic evidence may not be used to contradict the intrinsic evidence

 as to the meaning of a claim term or limitation (Phillips v. AWH Corp., 415 F.3d 1303,

 1314 (Fed. Cir. 2005) (en banc)).


                                CLAIM CONSTRUCTION

 56.    I have reviewed the claim terms and limitations in dispute, reviewed and

 assessed the intrinsic evidence, and formulated opinions as to what the terms and

 limitations would mean to a person of ordinary skill in the art at the time of the

 respective applications. The following reflects my opinions regarding the proper

 constructions of the identified disputed claim terms and limitations.




                                          30
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 31 of 88




 A.     “Vaporizing, Atomizing and Ionizing” ('386 and '689 Patents)

   Claim Term(s)                       Fluidigm's Proposed Construction



  “vaporizing,
  atomizing and         Generating ionized atomic components from a solid or liquid
  ionizing"             state of a sample
  '398/'698 Patents

  "vaporizing,
  atomizing and         Generating ionized atomic components of multiple elemental
  ionizing multiple     tags from a solid or liquid state of a sample
  elemental tags”
  '386 Patent

  “vaporize,
  atomize and
  ionize multiple
  elemental tags”
  '698 Patent




 57.    I understand that dependent Claims 6, 9-10 and 18-19 of the '386 Patent, and

 Claims 5 and 6 of the '698 Patent, are involved in the subject lawsuit (“’386/’698

 Asserted Claims”), that these claims each depend from an independent Claim 1, and

 the corresponding Claim 1 recites the term “vaporizing, atomizing and ionizing” (‘386

 Patent) or “vaporize, atomize, and ionize” (‘698 Patent).


 58.    In my opinion, a person of ordinary skill in the art at the time of the filing of the

 application which resulted in the ‘386 and '698 Patents, including myself, would

 understand that the term “vaporizing, atomizing and ionizing,” as used in the subject




                                          31
       Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 32 of 88




        claims, specification, and file history, means “generating ionized atomic components

        from a solid or liquid state of a sample.”


        59.      The ‘386 and ‘698 Patents are directed to mass spectrometry based multi-

        parametric particle analysis (‘386 and ‘698 Titles and Abstracts) (while certain relevant

        representative citations to the '386 Patent are referred to in this Report, the

        corresponding sections of the '698 Patent are likewise identified as the ‘386 and ‘698

        Patents and share the same specification3). Specifically, for example, both the ‘386 and

        ‘698 Patents explain that “[t]he elemental composition of the particle or elemental tag

        is determined by a spectrometer 106 operatively connected to the device 104.

        Spectrometer 106 may, for example, include a mass spectrometer 106 which detects the

        ions” (‘386 Patent, 7:56-61). Both independent Claims 1 of the respective ‘386 and

        ‘698 Patents also require that detection is performed by mass spectrometry (“...

        detecting, using mass spectrometry...” Claim 1 of ‘386 Patent; “... detect, by mass

        spectrometry ...” Claim 1 of ‘698 Patent).


        60.      A person of ordinary skill in the art at the time, including myself, understood

        that in order to perform mass spectrometry techniques, the ability to generate ions from

        a solid or liquid material, including vaporized, atomized, and ionized elemental tags as

        described in the patents, was critical. This is because, as discussed in the Background

        section above, mass spectrometry techniques require the presence of ions for analysis




3
  The '386 and '698 Patents both claim priority to the same underlying non-provisional Patent Application Serial No.
11/089,02 filed on March 25, 2005, which in turn claims priority to the same underlying provisional Patent
Application Serial No. 60/555/952. Accordingly, while certain cross-reference information may be different, the
specification of the '386 Patent is otherwise identical to that of the '698 Patent, and so the '386 specification is
referred to herein.

                                                        32
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 33 of 88




 (see, e.g., “mass/charge detection channels” ‘386 Patent, 8:21-22; Rubakhin Section

 2.2.1 Ion Sources "analytes ... need to be ionized"; Blades page 13A).


 61.    Specifically, the mass spectrometry techniques described in the ‘386 and ‘698

 Patents are capable of distinguishing between different ions on the basis of their

 differing mass-to-charge ratios. Since the ionized atoms generated by vaporizing,

 atomizing, and ionizing the elemental tags in '386 and '698 will, for the most part, have

 the same charge, the different masses of the ions can be used for the purposes of

 distinguishing them. Because neutral atoms do not have a charge, mass spectrometry

 techniques generally would not be useful for differentiating between them (although

 there are certain special cases, not relevant here, where neutrals gain kinetic energy and

 may be detected). As a result, generating the ionic form of the material to be analyzed

 is critical to successfully carry out the claimed mass spectrometry technique.


 62.    The ‘386 and ‘698 Patents teach that elemental tags are broken down,

 “vaporized, atomized and ionized,” into their ionized atomic components to allow for

 detection and mass-differentiation between element tags used to tag different analytes

 in or on cells of interest (e.g. “a spectrometer to analyze the vaporized, atomized and

 ionized . . . elemental tag associated with the particles”; “means to vaporize, atomize

 and ionize the particles and/or any tags that may be associated with the particles”).

 (‘386 Patent, 3:56-58, 6:51-52). That is, the patents teach that the chemical moiety

 being detected and/or distinguished is the ionized atomic components of the lanthanide

 and/or noble metal of the element tag itself (e.g. the ionized lanthanide and/or noble

 metal (including isotopes thereof), as obtained by breaking down the elemental tag to

 the lanthanide and/or noble metal atomic component) (see, e.g., ‘386 Patent, 7:56-60

                                          33
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 34 of 88




 “The elemental composition of the ... elemental tag is determined”). The elemental

 tags are vaporized because they are liberated from the solid or liquid state of the

 sample. The elemental tags are atomized because the free atoms are separated from the

 biomolecules to which they were attached. And the elemental tags are ionized because

 they are charged. There is no specific method or limitation on the method by which the

 elemental tags are “vaporized, atomized, and ionized” so long as ionized atomic

 components are generated from a solid or liquid state of a sample.


 63.    This fact is further supported by descriptions in the ‘386 and ‘698 Patents that

 “the amount of tag element detected by the mass spectrometer is proportional to the

 amount of tagged affinity product bound to the cell” (‘386 Patent, 10: 28-30) and “the

 method offers the potential for massively multiplexed assay ... with essentially no

 signal overlap [such as] [w]here the elemental (isotopic) tags are quantitatively

 associated with specific affinity products” (‘386 Patent, 10: 43-49). The ‘386 and ‘698

 Patents describe the ability to distinguish between the masses of ionized lanthanides

 and/or noble metals (and isotopes thereof) used as the elemental tags to facilitate

 multiplexing and allows for simultaneous detection of multiple different analytes in the

 cells being analyzed.


 64.    As described above, there were a variety of techniques available to persons of

 ordinary skill in the art in 2004 to generate ionized atomic components from a sample

 suitable for detection with mass spectrometry. A common feature of all such

 techniques was to impart energy to a sample to liberate the moieties of interest in an

 ionized form from a solid or liquid phase (see, e.g., Rubakhin Section 2.2.1 Ion

 Sources “analytes need to be vaporized from a solid or liquid phase, ionized and

                                          34
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 35 of 88




 transferred into the vacuum system of the mass analyzer”). The mechanisms by which

 energy could be imparted to the sample included, for example, heating of the sample,

 exposure of the sample to a high electric field, applying laser irradiation, bombardment

 with ions, and other methods (see, e.g., Rubakhin page 3; "[v]aporization can be

 achieved by a variety of techniques, including heating the samples, exposing them to a

 high electric field ... and/or via bombardment with fast atoms, or atomic or molecular

 ions").


 65.       The ‘386 and '698 Patents identify several exemplary representative devices

 suitable to impart energy to “vaporize, atomize, and ionize” elemental tags. For

 example, both patents disclose an open-ended list of several suitable devices, all which

 have the common feature of imparting energy to “vaporize, atomize, and ionize” the

 targeted tags: “[t]he means to vaporize, atomize and ionize the single particles may

 include glow discharge, graphite furnace, and capacitively coupled plasma devices, or

 other suitable devices” (‘386 Patent, 6:59-63). The inventors clearly did not intend for

 this list to be exclusive, rather the inventors expressly used the phrase “or other suitable

 devices.” Id. Indeed, the inventors went even further by stating that “[a]ny means 104

 suitable for the purposed disclosed herein can be employed to vaporize, atomize and

 excite or ionize the particle or the elemental tag associated with the particle . . .” ('386

 Patent, 13:2-5). While the patents describe several specific preferred embodiments, the

 disclosures are clear that the invention is not limited to those embodiments.


 66.       In 2004, there were a variety of methods and devices to impart energy to

 vaporize, atomize, and ionize elemental tags beyond the ICP and glow discharge

 techniques identified in the application (see, also, Col. 13, Lines 1-12 and Col. 13,

                                           35
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 36 of 88




 lines 12-39 of '386; page 14A of Blades for ICP, and Col 13, lines 1-12 of '386; Blades

 page 16A, Bogaerts page 669, for glow discharge), such as for example, microwave

 induced plasma, spark source, laser ablation/ionization, and electrospray techniques

 (see page 13A of Blades), and secondary ion mass spectrometry (SIMS) techniques

 (see, e.g., Colliver, page 2225; Blades, page 16A). Accordingly, in my opinion, a

 person of ordinary skill would have understood from the specifications that the patents

 teach that a variety of different instruments and techniques may be used to generate

 ionized atomic components of the elemental tags per the vaporization, atomization and

 ionization process recited in the claims.


 67.    Additionally, that the '386 and '698 Patents both specifically describe glow

 discharge as a suitable technique for vaporization, atomization and ionization, would in

 my opinion also indicate to a person of ordinary skill in the art that SIMS techniques

 were also encompassed by the invention, since SIMS instruments also operate by a

 "sputtering" mechanism like glow discharge devices. As discussed above, both glow

 discharge and SIMS techniques share a "sputtering" mechanism for the formation of

 ionized material, in which "primary ions" (from a discharge plasma in glow discharge

 techniques, or from an ion gun in SIMS techniques) are accelerated towards a sample

 to be analyzed, with the kinetic energy of the ions being transferred to the sample on

 impact, and thereby causing surface material to be ejected from the sample surface - -

 the "sputtering" phenomenon. (For glow discharge, see, e.g., Bogaerts, page 669, "[t]he

 use of glow discharge as an ion source for mass spectrometry is based on the

 phenomenon of sputtering": Blades, page 16A, "[t]he impinging ion ... penetrates to a

 depth of a few angstroms where its kinetic energy can cause surface atoms to be


                                             36
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 37 of 88




 ejected ... a phenomenon called sputtering”. For SIMS see, e.g., Blades page 16A;

 Rubakhin, Section 2.2.1.1, "The bombardment process results in formation of gas

 phase neutrals, ions ...").


 68.     In both the glow discharge and SIMS techniques, sample material liberated

 from the sample is ionized, and these "secondary ions" are provided to a mass

 analyzer/detector for analysis. The SIMS process that operates by sputtering is a

 vaporization, atomization and ionization technique, just as in the glow discharge

 technique (See, e.g., Blades page 16A; Rubakhin, Section 2.2.1.1, "The bombardment

 process results in formation of gas phase neutrals, ions ..."; "Methods for Generating

 Protein Molecular Ions in TOF-SIMS" by McArthur et al., Langmuir 2004, 20, 3704-

 3709 (hereinafter referred to as "McArthur"), Abstract, "The vaporization process used

 in TOF-SIMS ..."; "Atomic and Molecular Imaging at the Single-Cell Level with TOF-

 SIMS" by Colliver et al., Anal. Chem 1997, 69, 2225-2231 (hereinafter referred to as

 "Colliver"), page 2225 "SIMS can now be used to investigate ... important biological

 molecules ... [that] desorb directly into the gas phase using energetic ion beams.")


 69.     Further, the fact that the ‘386 and ‘698 Patents describe employing TOF MS

 expressly teaches and discloses to those skilled in the art that the inventions encompass

 pulsed types of ion generating devices such as SIMS and laser ablation. In 2004,

 people of ordinary skill in the art understood that creating ions for SIMS and laser

 ablation provided the level of precision necessary to determine when an ion left a

 sample to accurately achieve and measure TOF. (See, e.g. ‘386 Patent, Abstract; 1:18-

 20; Claim 17; Claim 19).



                                          37
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 38 of 88




 70.        I reviewed IONpath’s proposed construction of the term "vaporization,

 atomization and ionization" and “vaporize, atomize and ionize” (including with and

 without the additional words “multiple elemental tags”), which IONpath proposes

 means: “to convert the elemental tags to a gas by heating, separate the resulting gas

 into atomic constituents, and positively or negatively charge those atomic constituents.

 In my opinion, IONpath’s proposed construction is incorrect and ambiguous.


 71.    As an initial point, I note that IONPath's proposed construction seems, in

 essence, to agree with Fluidigm's proposed construction, in that IONpath's construction

 also results in "positively or negatively charged atomic constituents" (akin to "ionized

 atomic components" in Fluidigm's construction). However, in my opinion, where

 IONPath errs is in adding further unnecessary limitations to this base construction that

 are extraneous and not supported by the '386 and '698 specification, claims, and file

 history.


 72.    First, IONpath’s proposed definition adds a limitation – heating – which is not

 present in any of the claims, is not explicitly or implicitly required by any of the

 claims, and, in my opinion, is not a limitation encompassed within or otherwise

 required to “vaporize, atomize, and ionize” elemental tags. When a material is

 vaporized at the atomic scale (such as in glow discharge or SIMS techniques) and the

 liberated atoms are ionized, the process is correctly governed by quantum mechanics.

 Classical treatments of such processes fail. The proposed addition of the limitation

 “heating” is not and would not, in my opinion, be understood to persons of ordinary

 skill in the art at the time to be required within the term “vaporization, atomization, and

 ionization” including as used in the subject claims and patents. These are quantum

                                          38
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 39 of 88




 mechanical processes. In the limit of very large numbers, classical theory may be used

 to describe the behavior of a collective of quantum mechanical objects. The term

 “heating” and “heat” refer to interactions between atoms or molecules in large

 collectives such as atoms in a solid, liquid, or gas. When referring to single atoms or

 molecules or small numbers of atoms or molecules, these terms do not clearly apply. If

 an energetic atom or ion transfers energy to a less energetic atom or ion, one would not

 refer to this as “heating” of the atom or ion. Thus, the term “heat” is reserved for the

 very specific concept of the transfer of thermal energy between two “systems” where

 “systems” refers to macroscopic collections of atoms.


 73.    Second, the proposed addition of the limitation “heating” is also not meaningful

 in the context of “vaporizing, atomizing, and ionizing” elemental tags in mass

 spectrometry. As people of ordinary skill in the art understood, there are many ways to

 vaporize, atomize, and ionize particles and all devices used to vaporize, atomize, and

 ionize particles or elemental tags must employ energy to liberate ionized atomic

 components. This is true for ICP, capacitively coupled plasma, a graphite furnace,

 glow discharge, and SIMS – all such devices use energy to liberate ionized atomic

 components. For example, "vaporization” of a sample can be achieved by a variety of

 different processes including heating of the sample, exposure of the sample to a high

 electric field, applying laser irradiation, bombardment with ions, and other methods

 that are capable of imparting energy to the sample to liberate the material to be

 detected from the sample (see, e.g., Rubakhin page 3; "[v]aporization can be achieved

 by a variety of techniques, including heating the samples, exposing them to a high

 electric field ... and/or via bombardment with fast atoms, or atomic or molecular ions").


                                          39
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 40 of 88




 In other words, in my opinion, there is no reason to believe that "heat" is necessary for

 vaporization, atomization and ionization of elemental tags in a sample. Another

 example of a technique where ionization can be achieved without heat is in the field

 evaporation of ions. In this technique, a specimen of tungsten, a high-melting-

 temperature metal, can be vaporized, atomized, and ionized at 4K solely by application

 of a high electric field. There is no “heat” involved in this process (see, e.g., page 55-

 58 of "Local Electrode Probe Tomography: A User's Guide" by Larson et al. (and

 including myself as co-author), Springer, 2013).


 74.    I understand that IONpath is relying upon, or may rely upon, the ‘386 and ‘698

 Patents reference to a preferred embodiment that employs ICP and explains that, with

 that device, a sample is injected into a high temperature plasma. (‘386 Patent, 12:34;

 13: 31-32; Joint Claim Construction & Prehearing Statement, Exhibit 1, p.2). The ‘386

 and ‘698 Patents, as previously stated, do not limit the method to “vaporize, atomize

 and ionize” to any specific device and, indeed, identify and permit numerous devices

 and expressly state that “any means suitable” “to vaporize, atomize and excite or

 ionize” may be used. (‘386 Patent, 13:2-5). Further, none of the claims in either the

 ‘386 Patent or ‘698 Patent use the word or term “heat” or limit the manner to

 “vaporize, atomize and ionize” multiple elemental tags by using “heat.” Nor, in my

 opinion, would a person of ordinary skill in the art at the time understand the claims to

 limit the device used to “vaporize, atomize and ionize” to requiring the use of “heat.”

 Again, the ‘386 and ‘698 Patents teach “vaporizing, atomizing and ionizing” elemental

 tags by using devices that employ an exchange of energy which may be a single

 quantum of energy or a very large number of quanta of energy that is exchanged.


                                           40
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 41 of 88




 75.    While a preferred embodiment in the patents describes the use of ICP, heat

 transfer, and a high temperature plasma, this is simply one description of one manner

 to apply energy to a sample. In my opinion, had the inventors intended to limit the

 claims to ICP, or the use of a certain type and specific temperature of plasma, they

 would have done so. However, no such limitations appear in the claims, the

 specifications broadly describe the use of “any means” to achieve vaporization,

 atomization and ionization, and, in my opinion, persons of ordinary skill in the art at

 the time would not understand “vaporization, atomization and ionization” as used in

 the claims to be limited to the application of “heat,” nor would one conclude that the

 patents do not encompass SIMS.


 76.    It is also worth mentioning what is meant by "heat transfer" and “high

 temperature plasma” in the context of ICP. As was understood by persons of ordinary

 skill in the art at the time of the applications, ICP plasma contains argon atoms that

 have been excited via application of an inductively coupled electric field to ionize the

 argon atoms and form a plasma containing highly energetic argon ions and free

 electrons (see, e.g., '386 13: 21-30). The temperature of plasma, as would be

 understood by those of ordinary skill in the art, is a function of the average kinetic

 energies of these highly energetic argon ion and electron species. As understood on the

 atomic level, the transfer of energy from the plasma to the sample actually occurs via

 impact of these energetic species with the sample introduced into the plasma (see, e.g.,

 Thomas 2001-2002, pages 29-30 of Part III "The final process of conversion of an

 atom to an ion is achieved mainly be collisions of energetic argon electrons (and to a

 lesser extent argon ions)"). In other words, the "heat" can be understood as a measure


                                          41
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 42 of 88




 of the average kinetic energy of excited ion species, but it is this kinetic energy itself --

 impact of the energized plasma species with the sample -- that causes the vaporization,

 atomization and ionization of particular elements within the sample.


 77.     Similarly, in the glow discharge method explicitly described in the '386 and

 '698 Patents as being a suitable technique for vaporization, atomization and ionization

 (see, e.g., "386 Patent 6:59- 7:2), the liberation of atoms from a sample surface, and

 generation of ions, occurs via transfer of kinetic energy from ionized plasma species to

 a sample -- causing "sputtering" of the sample (see, e.g., Blades, page 16A; Bogaerts

 669). That is, the glow discharge technique does not use heat to liberate material from

 a sample, but instead operates by this "sputtering" mechanism. The fact that the

 inventors of the '386 and '698 Patents used the vaporization, atomization, and

 ionization language to describe the “sputtering” process of the glow discharge method

 is further consistent with my understanding that vaporization, atomization, and

 ionization can also occur via transfer of kinetic energy from energetic ionized species

 (e.g. bombardment by primary ions) to a sample, as opposed to requiring "heat" per se.


 78.     In SIMS as well, the transfer of kinetic energy from a beam of fast-moving ions

 (or, indeed, a single fast-moving ion) directed onto a sample causes the vaporization,

 atomization and ionization (see Rubakhin Section 2.2.1 Ion Sources "vaporization can

 be achieved ... via bombardment with fast atoms, or atomic or molecular ions," and

 Section 2.2.1.1 "The bombardment process results in formation of gas phase neutrals,

 ions .."; McArthur Abstract and Introduction; Colliver page 2225). One of ordinary

 skill in the art would understand that it is the transfer of energy from excited species,

 i.e. from the energized ions and/or plasma species, that is critical to the formation of

                                           42
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 43 of 88




 the ionized atomic components for mass spectrometry analysis, and that the transfer of

 energy may be achieved by numerous methods available and as taught at the time of

 the '386 and '698 Patents other than ICP.


 79.    Indeed, as discussed above, those of ordinary skill in the art have consistently

 used the term “vaporization” to refer to the SIMS process. (See, e.g., Blades page 16A;

 Rubakhin, Section 2.2.1.1, "The bombardment process results in formation of gas

 phase neutrals, ions ..."; "Methods for Generating Protein Molecular Ions in TOF-

 SIMS" by McArthur et al., Langmuir 2004, 20, 3704-3709 (hereinafter referred to as

 "McArthur"), Abstract, "The vaporization process used in TOF-SIMS ..."; "Atomic and

 Molecular Imaging at the Single-Cell Level with TOF-SIMS" by Colliver et al., Anal.

 Chem 1997, 69, 2225-2231 (hereinafter referred to as "Colliver"), page 2225 "SIMS

 can now be used to investigate ... important biological molecules ... [that] desorb

 directly into the gas phase using energetic ion beams.") (See, also, Keren, page 1374,

 below for an image of SIMS vaporization in the MIBIscope):




                                          43
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 44 of 88




 80.    To construe “vaporization, atomization, and ionization” in a manner to exclude

 SIMS would be fundamentally inconsistent with the understanding of those of ordinary

 skill in the art as evidenced by these many references.


 81.    In my opinion, one of ordinary skill in the art at the time of the application for

 the '386 and '698 Patents would not understand the phrase "vaporization, atomization

 or ionization" to require “heat,” much less to be limited to ICP. Rather, a person of

 ordinary skill in the art at the time would plainly understand the term to include any

 technique or device, including ICP, glow discharge, and SIMS, where ionized atomic

 components are generated from the transfer of energy to a sample.


 82.    My review of the prosecution history for the '386 and '698 Patents is consistent

 with my opinion. Nothing within the prosecution histories, in my opinion, reflects that

 “vaporization, atomization, and ionization” is somehow limited by the term “heat” or

 that the limitation requires the term “heat.” For example, I understand that no

 amendments were made to the phrase "vaporization, atomization, ionization" during

 prosecution of the '386 and '698 Patents to overcome any cited references or to

 otherwise address any deficiency in the claim. Also, I understand that no arguments

 were necessary or were made in the prosecution of the '386 and '698 Patents to

 distinguish "vaporization, atomization and ionization" from any prior references.

 Accordingly, the prosecution history supports the plain language in the specification

 that any means suitable to vaporize, atomize and ionize may be used.


 83.    If IONpath’s argument is that the “vaporize, atomize and ionize” cannot be

 achieved using a SIMS device based upon its contention that the claim limitation


                                          44
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 45 of 88




 requires “heat,” I disagree. Persons of ordinary skill in the art at the time understood

 that SIMS processes necessarily involve the transfer of some heat, by basic

 thermodynamic principles (impinging ions on a surface of a sample will cause a change

 in temperature and heat of the sample), just as in glow discharge and other techniques.

 In SIMS, the primary ion may have 1000 times the amount of energy needed to liberate

 a secondary ion. The remainder of the energy ultimately ends up in atomic vibrations

 of the specimen (referred to as phonons). One might correctly state that this excess

 energy ended up as “heat” in the sample because atomic vibrations of this type are a

 collective phenomenon and would affect the sample. The individual secondary ion,

 however, is not “heated” in this process.


 84.    Additionally, IONpath's proposed construction that the term “vaporization,

 atomization, and ionization” requires conversion to a gas by heating is flawed in that it

 seeks to import an entirely new limitation and requirement that is completely absent

 from the claims and tries to impose the alleged feature of one (of many) devices into

 the claims. There is no point in either the claims or the specifications of the '386 and

 '698 Patents where “heat” is required for vaporization, atomization, and ionization.


 85.    I believe it is possible that IONpath has arrived at its proposed definition by

 equating the word "vaporization" with an overly rigid definition of the word "gas" that

 does not apply to the technique here, even though one of ordinary skill in the art would

 understand that the formation of a "true" gas, strictly speaking (i.e. having a sufficient

 numbers of atoms or molecules such it exerts a pressure, etc., approaching that of the

 ideal gas law PV=nRT), is not required for the generation of the ionized atomic

 components. Indeed, the classical use of the term “gas” in describing a collection of

                                          45
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 46 of 88




 atoms and molecules is similar to the use of the term “heat” to describe the energy in a

 collection of atoms and molecules. The properties of a gas, similar to “heat,” are an

 average over a large number of atoms and molecules. Any single atom or molecule can

 have an energy which is much higher or lower than the average. Classical descriptions

 of these phenomena such as “gas” and “heat” do not apply to small numbers of atoms

 and molecules. Here, whether or not a "true" gas is formed, one of ordinary skill in the

 art would understand that what is critical to the technique is that the elemental tags in

 the cells are broken down to liberate the ionized atomic components thereof (i.e.

 whether this liberated state is a "true" gas or not is immaterial), for example the sample

 with elemental tags is subjected to a technique that transfers energy to break bonds,

 disrupt cellular material, and ultimately atomize and ionize the elemental tags to allow

 for mass-differentiation between different tags.


 86.    In the event IONpath’s proposed construction intends to assert that

 “vaporization, atomization and ionization” as used in the claims requires a series of

 specific, sequential, steps (e.g. convert to a gas by heating, then separating the gas into

 constituent components, and then positively or negatively charging the atomic

 constituents), I disagree. There is no such limitation or requirement in “vaporization,

 atomization, and ionization” in the claims, or in the specification. Indeed, both patents

 disclose that the vaporization, atomization and ionization can occur in the same or

 different devices, thus at the same time or different times (see, e.g., '386 13: 7-9:"[i]n

 some instances, vaporization, atomization and ionization ... can occur in different

 devices and at different times"). In other words, the patents teach, and a person of

 ordinary skill would understand, that ionization can occur simultaneously or directly


                                           46
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 47 of 88




 after vaporization, the key being that ionized atomic components are generated. As yet

 another example of a technique in which simultaneous ionization and vaporization

 occur, in field evaporation, atoms or molecules on the specimen surface are vaporized

 and ionized in the same step. The electric field causes an atom or molecule on the

 surface to lose an electron and become ionized and then it is accelerated away into the

 vapor by the electric field. Thus, vaporization and ionization occur simultaneously (see,

 e.g., pages 55-58 of Local Electrode Prove Tomography: A User's Guide" by Larson et

 al. (and including myself as co-author), Springer, 2013).


 87.      In my opinion, a person of ordinary skill in the art at the time would not

 understand the term “vaporization, atomization and ionization” to mean or require a

 sequence or order, but instead would understand that a simultaneous occurrence, or any

 sequence, that results in the generation of ionized atomic components is taught and

 claimed. Notably, with respect to the glow discharge technique described above, at

 least the vaporization and atomization of material occurs simultaneously with

 bombardment by plasma ions (see, Bogaerts, page 669, "The sputtered atoms arrive in

 the plasma where they can be ionized"), further evidencing that the '386 and '698

 Patents contemplated techniques where parts of the vaporization, atomization and

 ionization process occurred simultaneously, and not as separate and specific sequential

 steps.


 88.      Accordingly, it is my opinion that the term “vaporization, atomization and

 ionization” as used in the claims of the ‘386 and ‘698 Patents means “generating

 ionized atomic components from a solid or liquid state of a sample” or, when the



                                           47
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 48 of 88




 phrase is followed by the language “multiple elemental tags,” then “generating ionized

 atomic components of multiple elemental tags from a solid or liquid state of a sample.”




 B.     “First Device” / "Second Device ('698 Patent)

  Claim Term(s)         Fluidigm's Proposed Construction

  “A first device to
  vaporize,                •   "a first device": Plain and ordinary meaning.
  atomize and
  ionize multiple
  elemental tags
  from a single            •   "vaporize, atomize and ionize": Generate ionized atomic
  first cell of the            components from a solid or liquid state of a sample.
  plurality of
  tagged cells and
  multiple
  elemental tags
  from a single
  second cell of
  the plurality of
  tagged cells"
  '698 Patent

  "A second
  device to detect,        •   "a second device": Plain and ordinary meaning.
  by mass
  spectrometry,
  lanthanides              •   "lanthanides": Any element having atomic numbers 57-
  and/or noble                 71
  metals of the
  single first cell
  by detecting a
  transient signal         •   "noble metals": Any of several metallic elements, the
  of the multiple              electrochemical potential of which is much more positive
  vaporized,                   than the potential of the standard hydrogen electrode,
  atomized and                 therefore, an element that resists oxidation. Examples
  ionized                      include palladium, silver, iridium, platinum and gold.
  elemental tags of
  the first cell, and
  lanthanides              •   "transient signal": The detectable ions generated for a


                                        48
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 49 of 88




  and/or noble                  limited duration of time.
  metals of the
  second cell by
  detecting a
                            •   "vaporizing, atomizing and ionizing": Generating ionized
  transient signal
                                atomic components from a solid or liquid state of a
  of the multiple
                                sample.
  vaporized,
  atomized, and
  ionized                   •   "detected sequentially": Observed at separate times.
  elemental tags of
  the single second
  cell, wherein the
  transient signal
  associated with
  the single first
  cell and the
  transient signal
  associated with
  the single second
  cell are detected
  sequentially"
  '698 Patent




 89.    I understand that Fluidigm is asserting Claims 5 and 6 of the ‘698 Patent in the

 lawsuit (the “’698 Asserted Claims”). Both ‘698 Asserted Claims depend from

 independent Claim 1 of the ‘698 Patent which contains the terms “first device” and

 “second device.”.


 90.    In my opinion, a person of ordinary skill in the art at the time of the filing of the

 application for the '698 Patent would have understood that the terms “first device” and

 “second device” as used in the ‘698 Patent, including Claims 1, 5 and 6, are used in a

 common and ordinary manner to refer to the types of devices claimed and taught by the



                                          49
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 50 of 88




 patent to vaporize, atomize, and ionize multiple elemental tags (first device) and detect,

 by mass spectrometry, lanthanides and/or noble metals (second device).


 91.    A person of ordinary skill in the art would understand from the ‘698 Patent the

 types of common devices that may be used as the “first device” and “second device”

 as set out in the claims. For example, with respect to the “first device,” a person of

 ordinary skill in the art would understand what device may be used as the “first device

 to vaporize, atomize, and ionize multiple elemental tags.” The specification of the ‘698

 Patent supports this and explains that “[a]ny means suitable for the purposes disclosed

 herein can be employed to vaporize, atomize and excite or ionize the particle or the

 elemental tag associated with the particle, for example, graphite furnace, glow

 discharge and capacitively coupled plasma” (‘698 Patent, 13:2-6), "an inductively

 coupled plasma (ICP) device" ('698 Patent, 6:63-64), as well as “other suitable devices"

 ('698 Patent, 6:59-63). A person of ordinary skill in the art would understand from the

 claims and specification of the ‘698 Patent that its disclosure that "other suitable

 devices" ('698 6:63) are acceptable necessarily includes other commonly known

 devices to "vaporize, atomize and ionize" including, for example, microwave induced

 plasma, DC-glow discharge, RF-glow discharge, spark source, laser

 ablation/ionization, ion-beam (including, but not limited to, SIMS), electrospray,

 capacitive microwave plasma, and direct current plasma.


 92.    Additionally, the fact that the ‘698 Patents describe employing TOF MS

 expressly teaches and discloses to those skilled in the art that the claimed device also

 encompasses pulsed types of ion generating devices such as SIMS and laser ablation.

 In 2004, people of ordinary skill in the art understood that creating ions employing

                                          50
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 51 of 88




 SIMS and laser ablation provided the level of timing precision necessary to determine

 when an ion left a sample to accurately achieve and measure ToF. (See, e.g. ‘386

 Patent, Abstract; 1:18-20; Claim 17; Claim 19).


 93.    With respect to the claimed “second device,” a person of ordinary skill in the

 art at the time would understand from the claim alone that the device is a common and

 ordinary instrument used by scientists at the time, a mass spectrometer, to detect

 transient signals. Persons of skill in the art at that time regularly employed common

 mass spectrometry technology to detect transient signals. This understanding is further

 supported by the specification of the ‘698 Patent, which discloses common, ordinary,

 and exemplary mass spectrometry instrumentation that may be implemented as the

 second device, including ToF MS, simultaneous or sequential mass analyzers, array-

 detector magnetic sector, 3D ion trap, linear ion trap, quadrupole devices, equivalents

 thereof (see e.g., '698 17:66-18:3 and 18:6-23), and also describes forms of ion

 pretreatment and other instrumentation that can be implemented as a part of the second

 device (see, e.g., '698 14:6-19:43).


 94.    It is my understanding that IONpath contends that the language “a first device

 to vaporize, atomize, and ionize multiple elemental tags from a single first cell of the

 plurality of tagged cells and multiple elemental tags from a single second cell of the

 plurality of tagged cells”, as well as “a second device to detect, by mass spectrometry,

 lanthanides and/or noble metals of the single first cell by detecting a transient signal of

 the multiple vaporized, atomized, and ionized elemental tags of the single first cell, and

 lanthanides and/or noble metals of the single second cell by detecting a transient

 signal of the multiple vaporized, atomized, and ionized elemental tags of the single

                                          51
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 52 of 88




 second cell, wherein the transient signal associated with the single first cell and the

 transient signal associated with the single second cell are detected sequentially” are

 governed by 35 U.S.C. § 112(6). Further, it is my understanding that IONpath

 contends that the claimed “first device” is limited to:

        “a glow discharge, graphite furnace, capacitively coupled plasma device, or

         inductively coupled plasma device, with an input configuration to receive the

         output of a cell or particle injector systems in use for flow cytometry, including

        sheath flow injection systems, and equivalents thereof.”

 And, that the claimed “second device” is limited to:

        “a quadrupole, magnetic sector with array detector, 3D Ion Trap or Linear Ion

         Trap mass spectrometer, a time of flight mass spectrometer, and equivalents

        thereof.”


 95.    I am not a patent attorney, or an expert in patent law, and provide no opinion

 regarding as to whether 35 U.S.C. § 112(6) should be applied to the “first device” and

 the “second device.” However, if IONpath’s proposed language were adopted by the

 Court, I do have opinions regarding what instruments are disclosed by the ‘698 Patent,

 as well as what instruments comprise equivalents of such types of equipment.


 96.    For example, with respect to the “first device,” the ‘698 Patent explains that

 “[a]ny means suitable for the purposes disclosed herein can be employed to vaporize,

 atomize and excite or ionize the particle or the elemental tag associated with the

 particle, for example, graphite furnace, glow discharge and capacitively coupled

 plasma” (‘698 Patent, 13:2-6), "an inductively coupled plasma (ICP) device" ('698

 Patent, 6:63-64), as well as “other suitable devices" ('698 Patent, 6:59-63). A person of

                                          52
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 53 of 88




 ordinary skill in the art would understand from the ‘698 Patent that its disclosure that

 "other suitable devices" ('698 6:63) are acceptable necessarily includes other

 commonly known and equivalent devices to "vaporize, atomize and ionize" including,

 for example, microwave induced plasma, DC-glow discharge, RF-glow discharge,

 spark source, laser ablation/ionization, ion-beam (including, but not limited to, SIMS),

 electrospray, capacitive microwave plasma, and direct current plasma.


 97.      Additionally, the fact that the ‘698 Patent describes employing ToF MS

 expressly teaches and discloses to those skilled in the art that the claimed “first device”

 encompasses pulsed types of ion generating devices such as SIMS and laser ablation.

 In 2004, people of ordinary skill in the art understood that creating ions employing

 SIMS and laser ablation provided the level of precision necessary to determine when

 an ion left a sample to accurately achieve and measure ToF. (See, e.g. ‘386 Patent

 Abstract; 1:18-20; Claim 17; Claim 19).


 98.    Also, in my opinion, I believe that IONpath's proposed construction to require

 "an input configuration to receive the output of a cell or particle injector systems in use

 for flow cytometry, including sheath flow injection systems, and equivalents thereof,”

 as a part of the "first device" is wrong. Nowhere do the '386 and '698 Patents require

 that such a cell or particle injector system be a part of a device to vaporize, atomize,

 and ionize multiple elemental tags. Instead, the '386 and '698 Patents are clear that any

 equipment upstream of the claimed “first device to vaporize, atomize, and ionize,”

 including “sample introduction systems,” are separate devices. (‘698 Patent: 11:50-53,

 “The sample introduction system 102 can comprise several devices that are currently in

 use with other flow cytometry sample introduction systems”; 11:63-67 “All sample

                                          53
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 54 of 88




 introduction devices suitable for the purposes disclosed herein; including ICP devices,

 will serve, regardless of whether they now exist or are hereafter developed or

 improved.”; 6:8-12, “particles that have been introduced into a device to vaporize,

 atomize and excite or ionize them”). In my opinion, a person of ordinary skill in the art

 would understand that the claimed “first device to vaporize, atomize, and ionize” does

 not include equipment (entirely different “devices”) used to feed samples into the “first

 device to vaporize, atomize, and ionize.” Nor can a specific input configuration be

 required for the “first device to vaporize, atomize, and ionize,” as the Patent makes

 clear that the “first device” does not include or encompass a “sample introduction

 system” and, further, the specification explains that several exemplary different devices

 were available that could be used at the time, and that the invention was not restricted

 to any specific construction (‘698 Patent: 11:53-55, 63-67).


 99.    With respect to the claimed “second device,” a person of ordinary skill in the

 art at the time, including myself, would understand that the patent teaches and discloses

 that the “second device” is a common and ordinary mass spectrometry instrument used

 by scientists at the time to detect transient signals including, for example, TOF MS,

 simultaneous or sequential mass analyzers, array-detector magnetic sector, 3D ion trap,

 linear ion trap, quadrupole devices, and equivalents thereof (see e.g., '698 17:66-18:3

 and 18:6-23).


 C.     “Detect ..." terms (386/'698 Patents)

  Claim Term(s)         Fluidigm's Proposed Construction




                                          54
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 55 of 88




  “detect ...
  lanthanides               •   "detect": Plain and ordinary meaning.
  and/or noble
  metals of the
  single first cell         •   "lanthanides": Lanthanides include any element having
  ..., and                      atomic numbers 57-71.
  lanthanides
  and/or noble              •   "noble metals": Noble metals include any of several
  metals of the                 metallic elements, the electrochemical potential of which
  single second                 is much more positive than the potential of the standard
  cell"                         hydrogen electrode, therefore, an element that resists
  '698 Patent                   oxidation. Examples include palladium, silver, iridium,
                                platinum, and gold.



                            •   Analyzing elements or isotopes of the elemental tags
                                bound to analyte in or on the first cell, by mass
                                spectrometry

  "detecting ... the
  elemental
  composition of
  the first cell"
                            •   Analyzing elements or isotopes of elemental tags bound
                                to analyte in or on the second cell, by mass spectrometry
  "detecting ... the
  elemental
  composition of
  the second cell"
  '386 Patent




 100.    I understand that all of the asserted claims of the ‘386 Patent depend from

 independent Claim 1, and that all of the asserted claims of the ‘698 Patent depend from

 independent Claim 1.

 101.    Claim 1 of the ‘386 Patent contains the terms: "detecting ... the elemental

 composition of the first cell" and "detecting ... the elemental composition of the second


                                          55
       Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 56 of 88




         cell." Similarly, Claim 1 of the ‘698 Patent contains the limitation "detect ...

         lanthanides and/or noble metals of the single first cell ..., and lanthanides and/or noble

         metals of the single second cell."

         102.     In my opinion, a person of ordinary skill in the art at the time of the filing of the

         application for the ‘386 Patent, including myself, would understand that the term

         "detecting ... the elemental composition of the first cell" and “detecting … the

         elemental composition of the second cell,” as used in the '386 Patent, mean "analyzing

         elements or isotopes of the elemental tags bound to analyte in or on the first cell [or in

         or on the second cell], by mass spectrometry."


         103.       My opinion with respect to the meaning of these terms is based on the

         language of the terms, my review and understanding of how these terms are used in the

         claims and specification of the ‘386 Patent, and how a person of ordinary skill in the art

         at the time would understand them. As discussed above, both the ‘386 and ‘698

         Patents are directed to mass spectrometry based multi-parametric particle analysis ('386

         and '698 Titles and Abstracts).4 Further, the '386 Patent describes "measuring the

         elemental composition of ... a tag or label associated with an analyte located on or in

         the cell ... by employing the mass-to-charge ratio" ('386 6:11-17), and further discloses

         that "[t]he elemental composition of the particle or elemental tag is determined by a

         spectrometer 106 operatively connected to the device 104. Spectrometer 106 may, for

         example, include a mass spectrometer 106 which detects the ions" ('386 7:56-61). As

         such, both patents plainly explain and describe detecting elemental compositions of

         cells by using mass spectrometry methods and techniques to analyze the elemental tags

4
  While I reference portions of the ‘386 Patent in this Report, as the specifications for the ‘386 and ‘698 Patents are
identical, the references are applicable to both patents.

                                                          56
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 57 of 88




 that are bound to analyte in or on the first and second cells, by detecting the ions

 generated from elemental tags.


 104.    The meaning of these limitations is also supported by the disclosures in both

 patents that a "tag" is a label, and specifically "a chemical moiety that provides a

 distinguishable signal of the presence of the analyte or analyte complex with which it is

 associated" ('386 5:52-54). Both patents explain that the "elemental tag" is a tag that

 contains an element or an isotope of an element, that provides the distinguishable

 signal ('386 5: 56-58). Accordingly, a person of ordinary skill in the art at the time

 would understand from both patents that "detecting ... the elemental composition of the

 first cell" means that the elements or isotopes of the elemental tags that are bound to

 analyte in or on the first cell [or in or on the second cell] are analyzed using mass

 spectrometry.


 105.   The claim language itself fully supports these constructions. Specifically, the

 full phrases as recited in Claim 1 of the '386 Patent require "detecting, using mass

 spectrometry, the elemental composition of the first cell by detecting a transient signal

 of the multiple vaporized, atomized and ionized elemental tags of the first cell" and

 "detecting, using mass spectrometry, the elemental composition of the second cell by

 detecting a transient signal of the multiple vaporized, atomized and ionized elemental

 tags of the second cell." Thus, the full context of the terms as used in the claim is that

 the transient signal of the multiple vaporized, atomized and ionized elemental tags is

 detected in order to detect the elemental composition of the cell (see also discussions

 of terms "transient signal" and "vaporized, atomized and ionized" elsewhere herein).

 Stated differently, the "elemental composition" that is detected in the method as

                                          57
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 58 of 88




 claimed, is that resulting from detection of the elemental tag ions (see, also, e.g., '386

 10:28-30: "the amount of a tag element detected by the mass spectrometer is

 proportional to the amount of tagged affinity product bound to the cell").


 106.   Accordingly, the phrases "detecting ... the elemental composition of the first

 cell" and "detecting ... the elemental composition of the second cell" as recited in

 Claim 1 of the '386 Patent would be understood by a person of ordinary skill in the art

 at the time of the invention, including myself, to mean, respectively, "analyzing

 elements or isotopes of the elemental tags bound to analyte in or on the first cell, by

 mass spectrometry," and "analyzing elements or isotopes of the elemental tags bound

 to analyte in or on the second cell, by mass spectrometry."


 107.   I reviewed IONpath's proposed construction of these terms, find them to be

 inaccurate, and do not agree with their proposed definitions (see Joint Claim

 Construction and Prehearing Statement filed June 1, 2020). Specifically, IONpath

 proposes that the phrases "detecting ... the elemental composition of the first cell" and

 "detecting ... the elemental composition of the second cell" would be understood by a

 person of ordinary skill in the art to mean "individually discerning on a cell-by-cell

 basis ... the elements that make up the first cell" and "individually discerning on a cell-

 by-cell basis ... the elements that make up the second cell." IONpath's proposed

 constructions appear to seek to require that “all” of the elements that make up a cell

 (first cell and second cell) must be detected, not just the ionized elements or isotopes of

 the elemental tags as expressly recited in the claims. For example, IONpath’s

 proposed constructions, as I understand them, would require that all endogenous

 elements that constitute ("make up") the cell, such as carbon, oxygen, nitrogen,

                                           58
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 59 of 88




 hydrogen, etc., must be detected. This construction is not supported by the

 specification, claims, or the claimed inventions.


 108.   The ‘386 and '698 Patents are directed to, and claim, the detection of the

 elemental tags that are bound to the cells and are not concerned with the detection of

 other endogenous materials present in the cell. Indeed, the lanthanide and noble metals

 are used as elemental tags precisely because they are not endogenous to the cell so that

 they can effectively be used as labels, such that their detection is indicative of the

 analyte of interest. In my opinion, the reason for this is simple: as understood by those

 of ordinary skill in the art, the feature of claimed inventions of the ‘386 and ‘698

 Patents is that they provide for the detection of individual elements or isotopes of

 elemental tags that are bound to a specific analyte, and liberated therefrom by the

 vaporization, atomization, and ionization process, as opposed to requiring the detection

 of ions or ion fragments of the endogenous analyte itself. This allows for elegant

 differentiation based on the individual weights of the individual elements or isotopes of

 the elemental tags, and therefore between the individual analytes tagged by each

 elemental tag. The inventions and claims are not directed to determining, much less

 requiring a determination and identification of, endogenous ion fragments, most of

 which would be composed of the same or similar elements (e.g., proteins and other

 biomarkers composed primarily of carbon, hydrogen, oxygen and nitrogen), and thus

 not as readily (if at all) distinguishable from one another. Accordingly, in my opinion,

 a construction of this term that requires or implies that all elements (e.g. including

 hydrogen, carbon, nitrogen, oxygen) of the cell are somehow measured or detected, as

 opposed to just those elements or isotopes of the elemental tags (as expressly recited in


                                           59
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 60 of 88




 the claims), simply does not comport with the claims, specification, described

 invention, or what a person of ordinary skill in the art would understand. Indeed, that

 would miss the entire point of these inventions, which is to detect the element tags in

 order to determine the presence of the analytes, not to determine all elements of the

 cell.


 109.    A construction requiring detection of all elements (including endogenous

 materials) in a cell does not comport with the claims or specifications. For example,

 Claim 1 of the ‘386 Patent specifically requires "detecting ... the elemental composition

 of the first cell by detecting a transient signal of the multiple vaporized, atomized, and

 ionized elemental tags of the first cell" (emphasis added). Similarly, Claim 1 of the

 ‘698 Patent requires “detecting a transient signal of the multiple vaporized, atomized,

 and ionized elemental tags of the single [first and second] second cell.” As such, the

 claims expressly set out, as the specification also supports, that the elemental

 composition is that resulting from the detection of the ionized elemental tags, not from

 the detection of any or all endogenous elements of the cell. Accordingly, in my

 opinion, IONpath's proposed construction is incorrect, inaccurate, and does not

 comport with any of the intrinsic evidence. If it were sufficient to detect all the

 elements of the endogenous material to distinguish between the analytes, then there

 would be no need for unique tags. Given the technology of 2004, or even of today, it is

 not possible to uniquely identify analytes in a single cell from analysis of the elements

 of endogenous material.


 110.    IONpath's proposed constructions of these terms to include "individually

 discerning on a cell-by-cell basis ... the elements that make up the first cell" and

                                           60
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 61 of 88




 "individually discerning on a cell-by-cell basis ... the elements that make up the second

 cell" seem to try to require that not only every element, i.e. endogenous and exogenous

 (i.e. elemental tags) are detected, but also that such detection is comprehensive as to

 every single endogenous and/or exogenous element in the cell. Or in other words,

 IONpath’s proposed constructions would also seem to require the identification of each

 and every elemental tag bound to analyte in or on each cell. A person of ordinary skill

 in the art having reviewed the ‘386 and ‘698 Patents would not understand the claim

 limitations to require the complete and total identification of every single elemental tag

 that is tagged to an analyte. Not only do the patents and claims not require such a

 construction, persons of ordinary skill in the art would understand a complete

 identification is not claimed, taught, necessary, or even desirable (or possible) in order

 to obtain information about analyte in or on the cell (see, e.g., '386 10:28-30: "the

 amount of a tag element detected by the mass spectrometer is proportional to the

 amount of tagged affinity product bound to the cell").


 111.   Further, persons of ordinary skill in the art at the time understood the practical

 limits on the number of ions that can actually be generated from a sample and detected,

 in any system – which is less than 100% of the total number of bound elemental tags.

 This is because this would require not only that 100% of the elemental tags be ionized,

 but also that all of these ionized elemental tags travel to and make it to the detector,

 when in reality some good number of ions will be lost in any system when traveling

 between the vaporization, atomization and ionization device and the detector.

 Accordingly, IONpath's proposal is, in my opinion, wholly divorced from how these

 systems work and also at odds with the disclosed and claimed invention.


                                           61
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 62 of 88




 112.   Further, with respect to the limitation "detect ... lanthanides and/or noble metals

 of the single first cell ..., and lanthanides and/or noble metals of the single second cell

 ..." as recited in Claim 1 of the '698 Patent, my analysis is essentially the same as that

 for the ‘368 Patent. While the limitation in Claim 1 of the ‘698 Patent is more specific

 with respect to the detection of "lanthanides and/or noble metals" as compared to the

 "elemental composition" recited in Claim 1 of the '386 Patent, it is otherwise

 linguistically the same. This limitation is readily understandable from the claim itself.

 Specifically, the complete portion of the claim directed to the detection is: "a second

 device to detect, by mass spectrometry, lanthanides and/or noble metals of the single

 first cell by detecting a transient signal of the multiple vaporized, atomized and ionized

 elemental tags of the single first cell, and lanthanides and/or noble metals of the single

 second cell by detecting a transient signal of the multiple vaporized, atomized and

 ionized elemental tags of the single second cell." A person of ordinary skill in the art

 would understand that the "lanthanides and/or noble metals" that are detected with the

 second device are those resulting from detection of the elemental tag ions (see, also,

 e.g., '698 10:27-29: "the amount of a tag element detected by the mass spectrometer is

 proportional to the amount of tagged affinity product bound to the cell").


 113.   Accordingly, it is my opinion that the limitation means to "analyze lanthanides

 and/or noble metals of the elemental tags bound to analyte in or on the single second

 cell, and analyze lanthanides and/or noble metals of the elemental tags bound to analyte

 in or on the single second cell, by mass spectrometry."


 114.   Furthermore, the construction IONpath proposes for this limitation is similarly

 incorrect, namely, "individually discerning on a cell-by-cell basis ... the lanthanides

                                           62
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 63 of 88




 and/or noble metals that make up the first cell ...individually discerning on a cell-by-

 cell basis ... the lanthanides and/or noble metals that make up the second cell." In my

 opinion, IONpath’s construction is improper for at least the same reasons expressed

 above with respect to the analogous limitation for Claim 1 in the '386 patent. Indeed,

 nothing in the disclosure of the '386/'698 Patents or claims would indicate to a person

 of ordinary skill in the art that the determination of the entire lanthanide and/or noble

 metal make-up of the cell was necessary, claimed, or required, including the

 determination of both any endogenous species (if present) along with the lanthanides

 and/or noble metals of the elemental tags. As discussed for the analogous phrases in

 Claim 1 of the '386 Patent above, these interpretations impose inaccurate and even

 scientifically incorrect restrictions on the claim term, and thus IONpath's proposed

 construction is not, in my opinion, a reasonable proposal for the term at issue.




 D.     “Sequentially” Terms ('386 and '689 Patents)

   Claim Term(s)                       Fluidigm's Proposed Construction




                                          63
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 64 of 88




  “detected              Observed at separate times
  sequentially"
  '398/'698 Patents

  "sequentially
                         Analyzing single cells at separate times
  analyzing single
  cells”
  '386 Patent

  “sequentially
  analyzing single       Analyzing single cells in a sample separately, not at the same
  cells in a             time
  sample”
  '698 Patent




 115.    I understand that dependent Claims 6, 9-10 and 18-19 of the '386 Patent, and

 Claims 5 and 6 of the '698 Patent, are involved in the subject lawsuit (“’386/’698

 Asserted Claims”), that these claims each depend from an independent Claim 1, and

 the corresponding Claim 1 recites the term “detected sequentially” (‘386/'698 Patent),

 and either the term "sequentially analyzing single cells" ('386 Patent) or "sequentially

 analyzing single cells in a sample" ('698 Patent).


 116.    In my opinion, a person of ordinary skill in the art at the time of the filing of the

 application which resulted in the ‘386 and '698 Patents would understand that the term

 “detected sequentially,” as used in the subject claims, specification, and file history,

 means “observed at separate times.” Similarly, it is my opinion that a person of

 ordinary skill in the art at the time of the filing of the application which resulted in the


                                           64
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 65 of 88




 ‘386 and '698 Patents, including myself, would understand that the preamble terms

 "sequentially analyzing single cells" and "sequentially analyzing single cells in a

 sample," mean "analyzing single cells at separate times" and "analyzing single cells in

 a sample separately, not at the same time," respectively.


 117.     My opinion with respect to the meaning of these terms is based on my review

 and understanding of how these terms are used in the claims and specification of the

 ‘386 Patent, and how a person of ordinary skill in the art at the time would understand

 them. As discussed above, both the ‘386 and ‘698 Patents are directed to mass

 spectrometry based multi-parametric particle analysis ('386 and '698 Titles and

 Abstracts) (again, while I reference portions of the ‘386 Patent in this Report, as the

 specifications for the ‘386 and ‘698 Patents are identical, the references are applicable

 to both patents), including analysis of single particles such as single cells ('386: 1:33-

 35). The '386 Patent describes "apparatus and methods for sequentially analyzing

 particles, for example single cells or single beads, by spectrometry" ('386: 1: 33-36),

 and further describes "introducing particles sequentially and analyzing the particles (for

 example, single particles such as single cells or single beads), by spectrometry" ('386:

 2:55-58). As such, the '386 and '698 Patents clearly describe analysis being performed

 at different times with respect to different particles of cells, such as according to

 different sequences of analysis (e.g. analysis with respect to a first cell at a first time,

 and analysis with respect to a second cell at a second time). This is in contrast to

 analyzing particles of all of the cells at the same time (i.e. an aggregate cell analysis) in

 which case individual information with respect to each cell would be subsumed into the

 aggregate information, resulting in loss of information on the single cell level.


                                            65
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 66 of 88




 Performing the analysis of the particles of cells separately, and not at the same time,

 allows for individual analysis with respect to each cell, e.g. identification of analyte in

 or on each analyzed cell, for example by detecting transient signals of ionized

 elemental tags with respect to each cell. That is, an analysis at the single cell level can

 be achieved by separately performing analysis with respect to each call, at different

 times, to distinguish the analysis for each cell from that of other cells.


 118.   Accordingly, in my opinion, a person of ordinary skill in the art would

 understand the phrase "detected sequentially," with respect to detection of transient

 signals for analysis of particles associated with the single cells using mass

 spectrometry in the '386 and '698 Patents, to simply mean that the transient signals are

 "observed at different times" to provide the separate analysis with respect to the

 individual cells, as opposed to an aggregate analysis of all cells at the same time.


 119.    My understanding of the meaning of the phrase "detected sequentially" is

 further informed by the use of the phrase "detected sequentially" as used in the context

 in claim 1 in both the '386 and '698 Patents. In the '386 Patent, this phrase appears as a

 part of the recitation "detecting, using mass spectrometry, the elemental composition of

 the first cell by detecting a transient signal of the multiple vaporized, atomized and

 ionized elemental tags of the first cell ... and detecting, using mass spectrometry, the

 elemental composition of the second cell by detecting a transient signal of the multiple

 vaporized, atomized and ionized elemental tags of the second cell, wherein the

 transient signal associated with the first cell and the transient signal associated with

 the second cell are detected sequentially." Here, the analysis involves detecting

 transient signals associated with each respective cell, at different points in time from

                                           66
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 67 of 88




 one another, to provide for individual analysis with respect to each cell. In plain

 language, the transient signals corresponding to each cell are observed at separate

 times, in order to provide analysis on the single cell level (specifically, analysis of

 ionized elemental tags from each cell), as opposed to a simultaneous analysis of a cell

 aggregate. Similarly, the '698 Patent recites "wherein the transient signal associated

 with the first cell and the transient signal associated with the second cell are detected

 sequentially," and so "detected sequentially" as used in this phrase, as with the '386

 Patent above, would be understood by one of ordinary skill in the art to mean that the

 transient signals are observed at separate times, not at the same time, to provide for the

 single cell analysis.


 120.    As noted above, I am not a patent attorney, or an expert in patent law, and

 provide no opinion as to whether the phrases "sequentially analyzing single cells" and "

 sequentially analyzing single cells in a sample" should be considered limitations of the

 claim, since these terms appear in the preamble and do not appear in the body of the

 claim. Nonetheless, I do have an opinion as to the meaning a person of ordinary skill

 in the art would give to these terms. Specifically, in light of the '386 and '698's

 disclosure of providing apparatus and methods for the analysis of cell at the single cell

 level, I believe a person of ordinary skill in the art would understand the phrase

 "sequentially analyzing single cells" ('386 Patent) to simply mean "analyzing single

 cells at separate times," and would understand "sequentially analyzing single cells in a

 sample" ('698 Patent) to mean "analyzing single cells in a sample separately, not at the

 same time," to provide for analysis of cells on the single cell level, as discussed for the

 term "detected sequentially" above.


                                           67
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 68 of 88




 121.    I have also reviewed IONpath's proposed constructions for the terms

 "sequentially analyzing single cells," and "sequentially analyzing single cells in a

 sample," and I am of the opinion that their proposed constructions are incorrect. I also

 note that IONpath declined to provide a construction for the term "detected

 sequentially," stating instead that the term "sequentially" "should be understood in the

 context of the surrounding language ..." (see page 15 of Exhibit 1 to Joint Pre-Hearing

 Statement filed on June 10, 2020). Accordingly, I am uncertain as to what construction

 IONpath intends to propose for the term "detected sequentially" and am currently

 unable to provide any opinion in this regard.


 122.    However, with respect to the term "sequentially analyzing single cells" ('386

 Patent), I understand that IONpath proposes the construction "individually discerning

 elemental composition on a cell-by-cell basis" (see page 15 of Exhibit 1 to Joint Pre-

 Hearing Statement filed on June 10, 2020). In my opinion, this proposed construction

 is at best flawed, and at worst misleading, particularly as read in conjunction with

 IONpath's proposed constructions for the "detect ..." terms discussed in Section C

 above. Specifically, I note that IONpath proposes construing "detecting ... the

 elemental composition of the first [or second] cell" to mean "individually discerning on

 a cell-by-cell basis ... the elements that make up the first [or second] cell." As

 discussed above, I believe one of ordinary skill in the art would not understand this

 "detect .." term in the '386 Patent (or the similar "detect ..." term in the '698 Patent) to

 have this meaning, as it seems to imply that all types of elements (i.e. not only

 elemental tags, but also any endogenous elements such as carbon, hydrogen, oxygen)

 have to be identified for each cell that is analyzed, and/or that each and every one of


                                            68
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 69 of 88




 such elements (whether endogenous or exogenous) that "make up" the cell would have

 to be identified. As I have expressed above, I believe such an interpretation is

 inconsistent with the invention as disclosed of the '386 and '698 Specifications, and

 also inconsistent with the terms as used in the claims. The claimed invention is clearly

 directed to the detection of the ionized metal tags from the cells, and not every single

 element, endogenous or otherwise, present in the cell. Likewise, the claims of the '386

 and '698 Patent do not require that every single element that might be present in a cell,

 endogenous or otherwise, be determined, and instead one of ordinary skill in the art

 would appreciate that information is obtained just from those elemental tags that are

 vaporized, atomized and ionized from the cells (see, e.g., "vaporizing, atomizing, and

 ionizing multiple elemental tags from a single first [second] cell" in '386 and "vaporize,

 atomize and ionize multiple elemental tags from a single first [second] cell" in '698), to

 provide for the single cell analysis and system as described in the '386 and '698 Patents.


 123.   Accordingly, to the extent that IONpath's proposed construction for

 "sequentially analyzing single cells" references IONpath's proposal for the "detect ..."

 terms, I am of the opinion that IONpath's proposed construction is not correct.

 Specifically, IONpath proposes the construction "individually discerning elemental

 composition on a cell-by-cell basis," where "elemental composition" as used here is

 presumably intended to be interpreted in a manner consistent with IONPath's

 construction in the "detect ..." terms of Section C above, and namely as meaning "... the

 elements that make up the first [second] cell." As discussed above, this construction

 would seem to imply that sequentially analyzing single cells also requires

 determination of every single one of each type of elements (endogenous or otherwise)


                                          69
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 70 of 88




 that "make up" the cell, and thus this construction is in my opinion incorrect. In my

 opinion, there is nothing in the '386 or '698 Patent claims or disclosures that would

 indicate to one of ordinary skill in the art that the sequential analysis of single cells

 described therein was intended to be limited to only those techniques capable of

 determining every single one of each type of element present in the cells, as would be

 inferred from IONpath's proposed construction. Similarly with respect to IONPath's

 proposed construction for the analogous term in the '698 Patent, namely "sequentially

 analyzing single cells in a sample," I am of the opinion that, to the extent this

 construction relies on IONpath's construction for the "detect ..." terms in Section C, it

 imposes limitations that do not have any basis in the '386/'698 specifications or claims,

 and so is not a correct construction for this term.


 124.    Furthermore, I note that if IONPath intends the phrase "on a cell-by-cell basis"

 that forms a part of their proposed construction of "sequentially analyzing single cells

 in a sample" to simply mean that a single cell analysis, or analysis on the individual

 cell level, is being performed, I would not necessarily disagree to at least this portion of

 the proposed construction. However, if IONpath intends "on a cell-by-cell basis" to be

 read in conjunction with the "detect ..." terms of Section C above to mean that

 everything (i.e. all elements, endogenous or exogenous, and every single one of such

 elements) is determined for a first cell, before a second cell can even be analyzed, I

 would have to disagree with this proposal, as it is my opinion that the phrases

 "sequentially analyzing single cells" and "sequentially analyzing single cells in a

 sample" do not require the type of comprehensive analysis with respect to each and

 every element and/or elemental tag in each cell, that is being implied by IONpath's


                                           70
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 71 of 88




 proposal I further note that if IONpath’s intent is to mean that every atom of each

 element in the sample is detected and counted, that is not what the claim would mean

 to a person of ordinary skill in the art as, indeed, it would not be a practicable

 approach. Mass spectrometry systems today and in 2004 are not capable of such

 extensive data collection. Note that there are over 10 trillion atoms in a single typical

 mammalian cell.




 E.     “Transient” Terms ('386 and '689 Patents)

   Claim Term(s)                        Fluidigm's Proposed Construction

  “transient signal"     The detectable ions generated for a limited duration of time
  '398/'698 Patents

  "detecting ...         Each of the disputed claim terms given its construction (as
  wherein the            identified herein):
  transient signal
  associated with        "detecting": plain and ordinary meaning.
  the first cell and
  the transient          "transient signal": the detectable ions generated for a limited
  signal associated      duration of time.
  with the second        "detected sequentially": observed at separate times (see also
  cell are detected      Section D above).
  sequentially”
  '386 Patent

  “detecting ...         Each of the disputed claim terms given its construction (as
  wherein the            identified herein):
  transient signal
  associated with
                         "detecting": plain and ordinary meaning.
  the single first
  cell and the           "transient signal": the detectable ions generated for a limited
  transient signal       duration of time.
  associated with        "detected sequentially": observed at separate times (see also
  the single second      Section D above).
  cell are detected
  sequentially”

                                           71
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 72 of 88




  '698 Patent



 125.    I understand that dependent Claims 6, 9-10 and 18-19 of the '386 Patent, and

 Claims 5 and 6 of the '698 Patent, are involved in the subject lawsuit (“’386/’698

 Asserted Claims”), that these claims each depend from an independent Claim 1, and

 the corresponding Claim 1 recites the term “transient signal” (‘386/'698 Patent), and

 either the term "detecting ... wherein the transient signal associated with the first cell

 and the transient signal associated with the second cell are detected sequentially" ('386

 Patent) or " detecting ... wherein the transient signal associated with the single first cell

 and the transient signal associated with the single second cell are detected sequentially"


 126.    In my opinion, a person of ordinary skill in the art at the time of the filing of the

 application which resulted in the ‘386 and '698 Patents would understand that the term

 “transient signal,” as used in the subject claims, specification, and file history, means

 “the detectable ions generated for a limited duration of time.” Similarly, it is my

 opinion that a person of ordinary skill in the art at the time of the filing of the

 application which resulted in the ‘386 and '698 Patents would understand that the terms

 "detecting ... wherein the transient signal associated with the first cell and the transient

 signal associated with the second cell are detected sequentially" and " detecting ...

 wherein the transient signal associated with the single first cell and the transient signal

 associated with the single second cell are detected sequentially," when incorporating

 the above definition of "transient signal" therein, simply mean "detecting ... wherein

 the detectable ions generated for a limited duration of time associated with the first

 cell and the detectable ions generated for a limited duration of time associated with the

                                           72
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 73 of 88




 second cell are detected sequentially" and "detecting ... wherein the detectable ions

 generated for a limited duration of time associated with the single first cell and the

 detectable ions generated for a limited duration of time associated with the single

 second cell are detected sequentially," respectively.


 127.     My opinion with respect to the meaning of these terms is based on my review

 and understanding of how these terms are used in the ‘386 Patent, and how a person of

 ordinary skill in the art at the time would understand them. As discussed above, both the

 ‘386 and ‘698 Patents are directed to mass spectrometry based multi-parametric particle

 analysis ('386 and '698 Titles and Abstracts) (again, while I reference portions of the ‘386

 Patent in this Report, as the specifications for the ‘386 and ‘698 Patents are identical, the

 references are applicable to both patents). As discussed in the Background section above,

 as well as with respect to the "vaporization, atomization and ionization" terms in Section

 A, the '386 and '698 Patents describe vaporizing, atomizing and ionizing multiple

 elemental tags, to provide ionized atomic components suitable for detection by mass

 spectrometry.

 128.   With respect to this detection of the ionized atomic components, the '386 Patent

 describes detecting transient signals that arise as a part of this vaporization, atomization

 and ionization process. For example, '386 discloses detecting transient signals where "in

 the instance of the use of an ICP as the vaporizer, atomizer and ionizer, the transient

 signals from a single particle may last for a period in the range of 20 to 200

 microseconds" ('386: 18:8-10). In other words, '386 discloses that the vaporization,

 atomization and ionization of the elemental tags from a cell can provide a transient signal

 of the ionized atomic components of the elemental tags, for a limited duration of time.


                                          73
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 74 of 88




 '386 further discloses that a TOF analyzer can be used, which "samples a packet of ions

 in a given time period ... [and] is suited to the analysis of short transients such as those

 produced by single particles ..." ('386: 18:49-55). Accordingly, in my opinion, the '386

 and '698 claims and specifications describe transient signals corresponding to the

 detectable ions, and further describe that such signals are of limited duration in time.

 Therefore, it is my opinion that the phrase "transient signal" can be understood as "the

 detectable ions generated for a limited duration of time."

 129.   My review of the prosecution history of the '386 Patent further confirms this

 construction. Specifically, I refer to the Amendment filed (hereinafter referred to as the

 "Amendment") during prosecution of the '386 Patent on September 18, 2018, which led

 to allowance of the case shortly thereafter on October 25, 2018. In this Amendment, the

 prosecuting attorney wrote with respect to U.S. PG-Pub No. 2002/0086441 to Baranov

 (hereinafter referred to as "Baranov '441"), that "[a]dditionally, the cited portions of

 Baranov are silent with respect to any benefits of detecting element tags in individual

 cells, as well as how to analyze multiple elemental tags from a single cell before the

 transient signal disappears" (page 8 of Amendment). In other words, the prosecution

 history of the '386 Patent supports the proposed construction of "the detectable ions

 generated for a limited duration of time," because it indicates that the multiple elemental

 tags (i.e. the ionized atomic components thereof) from a single cell are analyzed before

 the transient disappears, or in other words that the detectable ions corresponding to the

 vaporized, atomized and ionized multiple elemental tags are of limited duration.

 130.   Furthermore, with respect to the longer terms incorporating "transient signal,"

 namely "detecting ... wherein the transient signal associated with the first cell and the



                                           74
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 75 of 88




 transient signal associated with the second cell are detected sequentially" and "

 detecting ... wherein the transient signal associated with the single first cell and the

 transient signal associated with the single second cell are detected sequentially," I am

 of the opinion that these terms would be understood by one of ordinary skill in the art

 by inserting the proposed construction for "transient signal" therein to mean "detecting

 ... wherein the detectable ions generated for a limited duration of time associated with

 the first cell and the detectable ions generated for a limited duration of time associated

 with the second cell are detected sequentially" and "detecting ... wherein the detectable

 ions generated for a limited duration of time associated with the single first cell and

 the detectable ions generated for a limited duration of time associated with the single

 second cell are detected sequentially," respectively. As they appear in these phrases,

 the terms "detected sequentially" in my opinion would be understood as "observed at

 separate times" as discussed in further detail above in Section C, and the term

 "detecting" would simply be understood according to it plain and ordinary meaning to

 a person of ordinary skill in the art.

 131.    I have also reviewed IONpath's proposed construction for these phrases "detecting

 ... wherein the transient signal associated with the first cell and the transient signal

 associated with the second cell are detected sequentially"('386 Patent) and " detecting ...

 wherein the transient signal associated with the single first cell and the transient signal

 associated with the single second cell are detected sequentially" ('698 Patent). I note that

 I was unable to ascertain IONpath's proposed construction for the term "transient signal,"

 as IONpath declined to provide any proposed construction at all for this term, and instead

 simply referred to the longer terms that incorporate the phrase "transient signal" therein



                                           75
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 76 of 88




 for their constructions (see, page 23 of Joint Pre-Hearing Statement filed on June 1,

 2020).

 132.     With respect to these phrases that IONpath provided proposed definitions, I

 disagree with IONpath's proposed constructions as it is unclear to me what is meant by

 "detecting the individual signal of an individual cell event for the first cell, and detecting

 the individual signal of an individual cell event for the second cell" (the construction for

 both the '386 and '698 phrases). In particular, it is not clear to me what is meant by

 "individual signal of an individual cell event" in this phrase, and how this is intended to

 fit into the longer phrase of, for example in '386, " detecting ... wherein the transient

 signal associated with the first cell and the transient signal associated with the second

 cell are detected sequentially." For example, it is unclear if this phrase is intended to

 refer only to detecting the transient signals associated with the first and second cells, or

 whether it is also intended to construe the "detected sequentially" part of this phrase. As

 discussed in Section C above, the phrase "detected sequentially" would be understood by

 a person of ordinary skill in the art to mean "observed at separate times," whereas

 IONpath's proposed construction does not indicate whether the transient signals are

 detected simultaneously, or separately from one another. Accordingly, since IONpath's

 proposed construction does not clearly and fully account for all of the features of the

 claimed phrase, it is my opinion that one of ordinary skill in the art would not have

 found the subject phrases to have the meaning as proposed by IONpath.

 133.     Furthermore, I note that IONPath's proposed phrase of "detecting the individual

 signal of an individual cell event," if intended simply to refer to detecting transient ions

 created by vaporization, atomization and ionization of elemental tags from a cell, is not



                                           76
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 77 of 88




 necessarily inconsistent with my understanding of "transient signal" as used in the '386

 and '698 claims. That is, if the "cell event" referred to by IONpath is the vaporization,

 atomization and ionization of the elemental tags from a cell (such as for example a "cell

 event" corresponding to vaporization, atomization and ionization in an ICP plasma, or a

 "cell event" corresponding to the directing of an ion beam onto a cell in a tissue sample),

 and the "individual signal" referred to by IONpath are those detectable ions of limited

 duration associated with each cell, then IONpath's construction would seem to be

 consistent with "detecting ... [wherein] the detectable ions of limited duration associated

 with the single first cell [second cell] and the detectable ions of limited duration

 associated with the single second cell," similarly to Fluidigm's proposed construction.

 However, since I cannot ascertain with any certainty how IONpath is construing the

 terms "individual signal" and "individual cell event" or how IONpath intends the term

 "detected sequentially" to be understood in this phrase (another term that IONpath

 declined to construe, see Section C above), my conclusion is that one of ordinary skill in

 the art would not understand the subject phrase to have the meaning proposed by

 IONpath's, as it is ultimately unclear what construction exactly IONpath intends.



 F.       “Lanthanide” Terms ('386 and '689 Patents)

      Claim Term(s)                     Fluidigm's Proposed Construction

  “lanthanide or         Lanthanides include any element having atomic numbers 57-71
  noble metal"
  '398/'698 Patents      Noble metals include any of several metallic elements, the
                         electrochemical potential of which is much more positive than
  "lanthanides           the potential of the standard hydrogen electrode, therefore, an
  and/or noble           element that resists oxidation. Examples include palladium,
  metals”                silver, iridium, platinum and gold.


                                           77
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 78 of 88




  '698 Patent




 134.    I understand that dependent Claims 6, 9-10 and 18-19 of the '386 Patent, and

 Claims 5 and 6 of the '698 Patent, are involved in the subject lawsuit (“’386/’698

 Asserted Claims”), that these claims each depend from an independent Claim 1, and

 the corresponding Claim 1 recites the term “lanthanide or noble metal” (‘386/'698

 Patent), with claim 1 of the '698 Patent also reciting the term "lanthanides and/or noble

 metals."


 135.    In my opinion, a person of ordinary skill in the art at the time of the filing of the

 application which resulted in the ‘386 and '698 Patents would understand that the term

 “lanthanide,” as used in the subject claims, specification, and file history, includes “any

 element having atomic numbers 57-71.” Similarly, it is my opinion that a person of

 ordinary skill in the art at the time of the filing of the application which resulted in the

 ‘386 and '698 Patents would understand that the term "noble metal" includes "any of

 several metallic elements, the electrochemical potential of which is much more positive

 than the potential of the standard hydrogen electrode, therefore, an element that resists

 oxidation. Examples include palladium, silver, iridium, platinum and gold".


 136.    My opinion with respect to the meaning of these terms is based on my review

 and understanding of how these terms are used in the claims and specifications of the

 ‘386 and '698 Patents, and how a person of ordinary skill in the art at the time would


                                           78
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 79 of 88




 understand them. Specifically, referring to the '386 Specification, I note that U.S. Patent

 Application Serial No. 09/905,907 (Baranov '441) is referred to with respect to the

 tagging of biologically active materials ('386: 9: 16-18) (again, while I reference portions

 of the ‘386 Patent in this Report, as the specifications for the ‘386 and ‘698 Patents are

 identical, the references are applicable to both patents). Reviewing the relevant portions

 of the Baranov '441 Specification, I find the disclosure with respect to lanthanides that

 "[l]anthanides include any element having atomic numbers 58-71" (Baranov '441:

 paragraph [0070]). While this is consistent with the disclosure in the '386 Specification

 (see, e.g., '386: 10:4-8 "there are as mentioned at least 35 isotopes of the lanthanides and

 noble metals alone that may be obtained in enriched form"), I also find that the '386

 Specification uses the element Lanthanum, which corresponds to element 57 (see, e.g.,

 '386: 9: 58-60 "the tags can be constructed using the natural isotopic distributions of, for

 example ... La, Ce, Pr, Nd, Sm, Eu, Th, Dy, Ho, Er, Tm, Yb, Lu ...). Accordingly, my

 understanding from my review of the '386 and '698 Patents, including the Baranov '441

 application referred to therein, leads me to believe that by "lanthanide" what is meant in

 the claim terms is "any element having atomic numbers 57-71." This definition is also

 consistent with my understanding as a person of ordinary skill in the art of the term

 "lanthanides."

 137.   Similarly, with respect to "noble metals," the Baranov '441 application referred to

 in the '386 Patent with respect to the tagging of biologically active materials ('386: 9: 16-

 18), discloses that "noble metals include any of several metallic elements, the

 electrochemical potential of which is much more positive than the potential of the

 standard hydrogen electrode, therefore, an element that resists oxidation. Examples



                                          79
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 80 of 88




 include palladium, silver, iridium, platinum and gold" (Baranov '441, paragraph [0075]).

 This definition is also consistent with my understanding as a person of ordinary skill in

 the art of the term "noble metal." Accordingly, as I do not find any definition of "noble

 metal" in the '386/'698 Patents that is in any way in conflict with this definition, and

 since Baranov '441 is referred to with respect to tagging in the '386 and '698 Patents, I

 believe that one of ordinary skill in the art would understand the term "noble metal" to

 have this same meaning as set forth in the Baranov '441 application.

 138.   I have also reviewed IONpath's proposed construction for "lanthanides" and

 "noble metals," and I do not believe that a person of ordinary skill in the art would

 understand these terms to have the meaning ascribed to them by IONpath. Specifically,

 IONpath proposes that the phrase "lanthanide or noble metal" should be construed as

 meaning "element, isotope, ion and/or composition comprising element with atomic

 number 57-71, ruthenium, rhodium, palladium, silver, indium, hafnium, rhenium,

 iridium, platinum, gold, ruthenium, copper, osmium, mercury or nickel," which, in my

 opinion, encompasses more elements and materials than can reasonably be construed to

 be a "lanthanide" or a "noble metal".


 139.   Referring to the first part of the proposed construction, which presumably is

 intended to cover "lanthanides," I note that the proposed construction properly recites

 elements of atomic number 57-71. However, the proposed construction also indicates

 that a lanthanide is any "element, isotope, ion and/or composition" comprising this

 atomic number. Lanthanides are elements, and can be provided in the form of isotopes,

 and as discussed with respect to vaporization, ionization and atomization, lanthanide

 ions can also be provided. However, I am uncertain what IONpath means by a


                                          80
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 81 of 88




 lanthanide "composition" here. Specifically, I am not certain whether this is intended to

 imply that some ionized structure larger than just the lanthanide element itself is detected

 by mass spectrometry in the claimed method and system, which would be inconsistent

 with the disclosure in '386 and '698 Patents of using mass spectrometry to mass

 differentiate between different lanthanides and/or noble metals themselves, that are used

 as elemental tags.


 140.   With respect to the second part of the proposed construction, I believe that the

 elements referred to therein go beyond what would be understood by a person of

 ordinary skill in the art to be a "noble metal" and in light of the definition thereof in the

 Baranov '441 application that the '386 and '698 Patents refer to. For example, indium

 and nickel are examples of elements that would not be understood by a person of

 ordinary skill in the art to be a noble metal (or a lanthanide for that matter).

 Furthermore, copper has an electrochemical potential that is much lower than the noble

 metals palladium, silver, iridium, platinum and gold that are referred to in the intrinsic

 record. Furthermore, this proposed construction makes even less sense in light of the

 disclosure of the '386 and '698 Patents, because one of ordinary skill in the art would

 understand that certain elements in the list of noble metals proposed by IONpath could

 be endogenously present in biological materials, such as nickel and copper. In

 contrast, the '386 and '698 Patents disclose that the elemental tags selected for use with

 the invention are those that are "not[e] expected to be common in biological systems"

 ('386: 10: 7-9), presumably so that the detection of the elemental tags can be performed

 without interference from endogenous material of the same element type. Accordingly,

 in my opinion, not only would a person of ordinary skill understand that certain of the


                                           81
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 82 of 88




 elements listed by IONpath were not noble metals, such as indium, copper, or nickel,

 but one of ordinary skill in the art would also understand that the use of such elements,

 which might also be endogenously present in a biological sample to be analyzed,

 would be contrary to the disclosure of the '386 and '698 Patents. Finally, IONpath's

 proposed construction with respect to "noble metal" suffers from the same deficiency

 as the proposed construction of "lanthanides," in that the proposed construction

 includes "compositions" of noble metals, which one of ordinary skill in the art would

 recognize as being confusing and an inaccurate description of the noble metal elements

 provided as elemental tags in the invention.




 G.     “Distinct Isotope” ('386 and '689 Patents)

   Claim Term(s)                       Fluidigm's Proposed Construction

  “distinct isotope"    An isotope of an element that has a distinguishable mass from
  '398/'698 Patents     other isotopes, of the same or other element, used as tags in that
                        sample.




 141.   I understand that dependent Claims 6, 9-10 and 18-19 of the '386 Patent, and

 Claims 5 and 6 of the '698 Patent, are involved in the subject lawsuit (“’386/’698

 Asserted Claims”). I also understand that claim 9 of the '386 Patent, and claim 6 of the

 '698 Patent recite the term “distinct isotope” (‘386/'698 Patent), with claim 1 of the

 '698 Patent also reciting the term "lanthanides and/or noble metals."




                                          82
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 83 of 88




 142.   In my opinion, a person of ordinary skill in the art at the time of the filing of the

 application which resulted in the ‘386 and '698 Patents would understand that the term

 “distinct isotope,” as used in the subject claims, specification, and file history, means

 “an isotope of an element that has a distinguishable mass from other isotopes, of the

 same or other element, used as tags in that sample.”


 143.   My opinion with respect to the meaning of these terms is based on my review

 and understanding of how these terms are used in the ‘386 and '698 Patents, and how a

 person of ordinary skill in the art at the time would understand them. As discussed in

 the Background section above, the '386 and '698 Patents are directed to multiplex

 analysis of cell samples, or in other words the ability to simultaneously identify

 multiple different analytes in a cell sample -- by using elemental tags that act as labels

 for the different analytes and which provide a distinguishable signal of the presence of

 analyte or analyte complex with which the elemental tags are associated (see, e.g., '386

 Patent 5:52-67 ). The elemental tags in turn contain an element, or an isotope of an

 element, that provides the distinguishable signal (see, e.g., '386 Patent, 5:52-67 "the tag

 (which is also called an "elemental tag") can contain an element or an isotope ... that

 provide[s] the distinguishable signal"). Specifically, in claim 1 of each of the '386 and

 '698 Patents, the elemental tags comprise "a lanthanide or noble metal," which can

 include distinct isotopes thereof, that provides the distinguishable signal corresponding

 to each of the plurality of tagged antibodies that are tagged with the elemental tags, and

 which are specific for different analyte in the sample.


 144.   Accordingly, my understanding from review of the '386 and '698 Patents is that

 multiplexing can be provided by including elements, or distinct isotopes of elements,

                                          83
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 84 of 88




 where the distinct isotopes each have a distinguishable mass from other isotopes, of the

 same or other element, used as tags in the sample (see, e.g., '386 Patent, 5:52-57). To

 clarify, while different chemical elements have different masses that are

 distinguishable from one another, due to the combined weights of the protons, neutrons

 and electrons making up each chemical element, each chemical element can also exist

 in multiple different isotopic forms according to varying numbers of neutrons present

 in the nucleus of each. That is, different isotopes of the same element have the same

 number of protons and electrons, but differ in the number of neutrons present for each

 isotope, which results in a small -- but detectable -- difference in mass between

 different isotopes of a same chemical element.


 145.   My understanding of the term "distinct isotope" as used in the '386 and '698

 Patents is further confirmed by the disclosure therein that the use of isotopes can

 expand the multiplexing options for labelling with the elemental tags (see, e.g., '386

 Patent, 5:52-57; 8:17-25 of '386 "a large number of distinguishable element and

 isotopes can be used as tags"; 9:24-36; 9:56-57 "the tags can be conveniently

 constructed using the natural isotopic distributions"; 9:67-10:9 of '386 "Where a higher

 order of multiplexing is desired, the use of commercially-available enriched isotopes ..

 offers a possibility"). Accordingly, my understanding is that the elemental tags used to

 tag different antibodies in the '386 and '698 patents can comprise isotopes of the same

 or other elements, as long as the masses of the isotopes used to tag each antibody are

 distinguishable from one another to allow for separate identification thereof by mass

 spectrometry. In other words, I believe that one of ordinary skill in the art would

 understand "distinct isotope" in the context of claim 9 of the '386 Patent and claim 6 of


                                          84
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 85 of 88




 the '698 Patent to mean "an isotope of an element that has a distinguishable mass from

 other isotopes, of the same or other element, used as tags in that sample."


 146.   I understand that IONpath proposes that the term "distinct isotope" be given its

 plain and ordinary meaning. I believe the construction proposed herein is consistent

 with the plain and ordinary meaning, but I also note for clarity that the '386 and '698

 Patents further describe (and claim) such distinct isotopes in the context of their use in

 elemental tags, as discussed above, and as such describe that the isotopes used to tag

 different antibodies can be isotopes of the same or different element, with a mass that

 is distinguishable from other isotopes used in the sample. This usage is consistent with

 plain and ordinary meaning.




 H.     “Pretreating ...” term ('386 Patent)

   Claim Term(s)                       Fluidigm's Proposed Construction

  “pretreating the      Conditioning a group of element tag ions in a vacuum and
  multiple              transporting to the mass spectrometer
  vaporized,
  atomized and
  ionized
  elemental tags of
  the first cell
  occurs in a
  vacuum"
  '398 Patent




                                          85
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 86 of 88




 147.   I understand that dependent Claims 6, 9-10 and 18-19 of the '386 Patent, and

 Claims 5 and 6 of the '698 Patent, are involved in the subject lawsuit (“’386/’698

 Asserted Claims”). I also understand that claim 18 of the '386 Patent recites the term

 "pretreating the multiple vaporized, atomized and ionized elemental tags of the first

 cell occurs in a vacuum."


 148.   In my opinion, a person of ordinary skill in the art at the time of the filing of the

 application which resulted in the ‘386 Patent would understand that the term

 “pretreating the multiple vaporized, atomized and ionized elemental tags of the first

 cell occurs in a vacuum,” as used in the subject claims, specification, and file history,

 means “conditioning a group of element tag ions in a vacuum and transporting to the

 mass spectrometer.”


 149.   My opinion with respect to the meaning of these terms is based on my review

 and understanding of how these terms are used in the ‘386 Patent, and how a person of

 ordinary skill in the art at the time would understand them. Specifically, I note that the

 '386 Specification describes providing an ion pretreatment system that transports ions

 generated by the vaporization, atomization and ionization process to a mass analyzer

 ('386 3: 18-30 "[t]he instrument has an ion pretreatment system and a mass analyzer.

 The ion pretreatment system is adapted to transport ions generated by the ionization

 system to the mass analyzer"). The '386 Specification further describes that the ion

 pretreatment device can be used to condition the ions for the mass analyzer ('386: 14:

 7-11 "an ion pretreatment device 112 may be used to condition the ions for the mass

 analyzer"). For example, the '386 Patent describes that pretreatment device can

 comprise a high pass filter ('386: 8: 7-10), such as a high pass filter downstream of a

                                          86
Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 87 of 88




 vacuum interface ('386: 15: 33-34). As yet another example, the '386 Patent describes

 that a pretreatment device for a TOF mass spectrometer "conditions the ion flow for the

 needs of the TOF mass analyzer" ('386: 7: 10-14).


 150.   Accordingly, based on the disclosure in the '386 Specification, I believe one of

 ordinary skill in the art would understand the phrase “pretreating the multiple

 vaporized, atomized and ionized elemental tags of the first cell occurs in a vacuum,” as

 used in claim 18 of the '386 Patent, to mean “conditioning a group of element tag ions

 in a vacuum and transporting to the mass spectrometer.”




                                         87
        Case 3:19-cv-05639-WHA Document 109-2 Filed 07/16/20 Page 88 of 88




        I declare under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct.


Executed on:


 ________________________________                  _______________________________
 Date                                              Thomas F. Kelly
